Exhibit 10.1

Execution Copy

 

 

 

CLASS A-1 NOTE PURCHASE AGREEMENT

(SERIES 2012-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

dated as of November 29, 2012

among

ICON BRAND HOLDINGS LLC,

ICON DE INTERMEDIATE HOLDINGS LLC,

ICON DE HOLDINGS LLC and

ICON NY HOLDINGS LLC

each as a Co-Issuer,

ICONIX BRAND GROUP, INC.,

as Manager,

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

BARCLAYS BANK PLC,

as L/C Provider,

BARCLAYS BANK PLC,

as Swingline Lender,

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     2   

SECTION 1.01 Definitions

     2   

ARTICLE II PURCHASE AND SALE OF SERIES 2012-1 CLASS A-1 NOTES

     5   

SECTION 2.01 The Initial Advance Notes

     5   

SECTION 2.02 Advances

     5   

SECTION 2.03 Borrowing Procedures

     7   

SECTION 2.04 The Series 2012-1 Class A-1 Notes

     9   

SECTION 2.05 Reduction in Commitments

     10   

SECTION 2.06 Swingline Commitment

     13   

SECTION 2.07 L/C Commitment

     16   

SECTION 2.08 L/C Reimbursement Obligations

     21   

SECTION 2.09 L/C Participations

     23   

ARTICLE III INTEREST AND FEES

     25   

SECTION 3.01 Interest

     25   

SECTION 3.02 Fees

     27   

SECTION 3.03 Eurodollar Lending Unlawful

     27   

SECTION 3.04 Deposits Unavailable

     28   

SECTION 3.05 Increased Costs, etc.

     28   

SECTION 3.06 Funding Losses

     29   

SECTION 3.07 Increased Capital Costs

     30   

SECTION 3.08 Taxes

     31   

SECTION 3.09 Change of Lending Office

     33   

ARTICLE IV OTHER PAYMENT TERMS

     34   

SECTION 4.01 Time and Method of Payment

     34   

SECTION 4.02 Order of Distributions

     34   

SECTION 4.03 L/C Cash Collateral

     35   

SECTION 4.04 Alternative Arrangements with Respect to Letters of Credit

     36   

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     36   

SECTION 5.01 Authorization and Action of the Administrative Agent

     36   

SECTION 5.02 Delegation of Duties

     37   

SECTION 5.03 Exculpatory Provisions

     37   

SECTION 5.04 Reliance

     37   

SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers

     38   

SECTION 5.06 The Administrative Agent in its Individual Capacity

     38   

SECTION 5.07 Successor Administrative Agent; Defaulting Administrative Agent

     38   

SECTION 5.08 Authorization and Action of Funding Agents

     40   

SECTION 5.09 Delegation of Duties

     40   

 

i



--------------------------------------------------------------------------------

SECTION 5.10 Exculpatory Provisions

     41   

SECTION 5.11 Reliance

     41   

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers

     41   

SECTION 5.13 The Funding Agent in its Individual Capacity

     42   

SECTION 5.14 Successor Funding Agent

     42   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     42   

SECTION 6.01 The Co-Issuers

     42   

SECTION 6.02 Iconix

     43   

SECTION 6.03 Lender Parties

     43   

ARTICLE VII CONDITIONS

     45   

SECTION 7.01 Conditions to Issuance and Effectiveness

     45   

SECTION 7.02 Conditions to Initial Extensions of Credit

     45   

SECTION 7.03 Conditions to Each Extension of Credit

     46   

ARTICLE VIII COVENANTS

     47   

SECTION 8.01 Covenants

     47   

ARTICLE IX MISCELLANEOUS PROVISIONS

     49   

SECTION 9.01 Amendments

     49   

SECTION 9.02 No Waiver; Remedies

     50   

SECTION 9.03 Binding on Successors and Assigns

     50   

SECTION 9.04 Survival of Agreement

     52   

SECTION 9.05 Payment of Costs and Expenses; Indemnification

     52   

SECTION 9.06 Characterization as Related Document; Entire Agreement

     55   

SECTION 9.07 Notices

     55   

SECTION 9.08 Severability of Provisions

     55   

SECTION 9.09 Tax Characterization

     55   

SECTION 9.10 No Proceedings; Limited Recourse

     56   

SECTION 9.11 Confidentiality

     57   

SECTION 9.12 GOVERNING LAW; CONFLICTS WITH INDENTURE

     58   

SECTION 9.13 JURISDICTION

     58   

SECTION 9.14 WAIVER OF JURY TRIAL

     58   

SECTION 9.15 Counterparts

     58   

SECTION 9.16 Third Party Beneficiary

     59   

SECTION 9.17 Assignment

     59   

SECTION 9.18 Defaulting Investors

     61   

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE I    Investor Groups and Commitments SCHEDULE II    Notice Addresses
for Lender Parties and Agents SCHEDULE III    Additional Closing Conditions
EXHIBIT A    Form of Advance Request EXHIBIT A-1    Form of Swingline Loan
Request EXHIBIT A-2    Form of L/C Application EXHIBIT B    Form of Assignment
and Assumption Agreement EXHIBIT C    Form of Investor Group Supplement EXHIBIT
D    Form of Purchaser’s Letter

 

iii



--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of November 29, 2012 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is made by and
among:

(a) ICON BRAND HOLDINGS LLC, a Delaware limited liability company (“Brand
Holdings II”), ICON DE INTERMEDIATE HOLDINGS LLC, a Delaware limited liability
company (“Brand Holdings I”), ICON DE HOLDINGS LLC, a Delaware limited liability
company (“IP Holder I”), ICON NY HOLDINGS LLC, a Delaware limited liability
company (“IP Holder II” and, together with the Brand Holdings I, Brand Holdings
II and IP Holder I, collectively, the “Co-Issuers” and each, a “Co-Issuer”),

(b) ICONIX BRAND GROUP, INC., a Delaware corporation, as the manager (“Iconix”
or the “Manager”),

(c) the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),

(d) the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),

(e) for each Investor Group, the financial institution entitled to act on behalf
of the Investor Group set forth opposite the name of such Investor Group on
Schedule I as Funding Agent and its permitted successors and assigns (each, the
“Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),

(f) BARCLAYS BANK PLC, as L/C Provider,

(g) BARCLAYS BANK PLC, as Swingline Lender, and

(h) BARCLAYS BANK PLC, in its capacity as administrative agent for the Conduit
Investors, the Committed Note Purchasers, the Funding Agents, the L/C Provider
and the Swingline Lender (together with its permitted successors and assigns in
such capacity, the “Administrative Agent” or the “Series 2012-1 Class A-1
Administrative Agent”).

BACKGROUND

1. Contemporaneously with the execution and delivery of this Agreement, the
Co-Issuers and Citibank, N.A., as Trustee, are entering into the Series 2012-1
Supplement, of even date herewith (as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the



--------------------------------------------------------------------------------

terms thereof, the “Series 2012-1 Supplement”), to the Base Indenture, of even
date herewith (as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time hereafter in accordance with
the terms thereof, the “Base Indenture” and, together with the Series 2012-1
Supplement and any other supplement to the Base Indenture, the “Indenture”),
among the Co-Issuers and the Trustee, pursuant to which the Co-Issuers will
issue the Series 2012-1 Class A-1 Notes (as defined in the Series 2012-1
Supplement) in accordance with the Indenture.

2. The Co-Issuers wish to (a) issue the Series 2012-1 Class A-1 Advance Notes to
each Funding Agent on behalf of the Investors in the related Investor Group, and
obtain the agreement of the applicable Investors to make loans from time to time
(each, an “Advance” or a “Series 2012-1 Class A-1 Advance” and, collectively,
the “Advances” or the “Series 2012-1 Class A-1 Advances”) that will constitute
the purchase of Series 2012-1 Class A-1 Outstanding Principal Amounts on the
terms and conditions set forth in this Agreement; (b) issue the Series 2012-1
Class A-1 Swingline Note to the Swingline Lender and obtain the agreement of the
Swingline Lender to make Swingline Loans on the terms and conditions set forth
in this Agreement; and (c) issue the Series 2012-1 Class A-1 L/C Note to the L/C
Provider and obtain the agreement of the L/C Provider to provide Letters of
Credit on the terms and conditions set forth in this Agreement. L/C Obligations
in connection with Letters of Credit issued pursuant to the Series 2012-1
Class A-1 L/C Note will constitute purchases of Series 2012-1 Class A-1
Outstanding Principal Amounts upon the incurrence of such L/C Obligations. The
Series 2012-1 Class A-1 Advance Notes, the Series 2012-1 Class A-1 Swingline
Note and the Series 2012-1 Class A-1 L/C Note constitute Series 2012-1 Class A-1
Notes. Iconix has joined in this Agreement to confirm certain representations,
warranties and covenants made by it for the benefit of each Lender Party.

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions.

(a) All capitalized terms not otherwise defined herein are defined in the Series
2012-1 Supplemental Definitions List attached to the Series 2012-1 Supplement as
Annex A or in the Base Indenture Definitions List attached to the Base Indenture
as Annex A, as such Series 2012-1 Supplemental Definitions List or Base
Indenture Definitions List may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, as applicable. Unless
otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
this Agreement.

 

2



--------------------------------------------------------------------------------

(b) The following words and phrases shall have the following meanings and the
definitions of such terms are applicable to the singular as well as the plural
form of such terms and to the masculine as well as the feminine and neuter
genders of such terms:

“Application” means an application, in such form as the applicable L/C Issuing
Bank may specify from time to time, requesting such L/C Issuing Bank to issue a
Letter of Credit.

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2012-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a Governmental Authority) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case, whether foreign or domestic (each, an “Official Body”)
charged with the administration, interpretation or application thereof, or the
compliance with any request or directive of any Official Body (whether or not
having the force of law) made, issued or occurring after the Series 2012-1
Closing Date.

“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2012-1
Class A-1 Maximum Principal Amount on such date.

“Commitment Term” means the period from and including the Series 2012-1 Closing
Date to but excluding the earlier of (a) the Commitment Termination Date and
(b) the date on which the Commitments are terminated or reduced to zero in
accordance with this Agreement.

“Commitment Termination Date” means the Series 2012-1 Class A-1 Senior Notes
Renewal Date.

“Committed Note Purchaser Percentage” means, on any date of determination, with
respect to any Committed Note Purchaser in any Investor Group, the ratio,
expressed as a percentage, which the Commitment Amount of such Committed Note
Purchaser bears to such Investor Group’s Maximum Investor Group Principal Amount
on such date.

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit, whose Commercial Paper is rated by at least two of the Specified
Rating Agencies and is rated at least “A-1” from Standard & Poor’s, “P-1” from
Moody’s and/or “F1” from Fitch, as applicable, with respect to such Conduit
Investor or any Affiliate of such Funding Agent, in each case, designated by
such Funding Agent to accept an assignment from such Conduit Investor of the
Investor Group Principal Amount or a portion thereof with respect to such
Conduit Investor pursuant to Section 9.17(b).

 

3



--------------------------------------------------------------------------------

“Defaulting Investor” means any Investor that has (a) failed to make a payment
required to be made by it hereunder within one Business Day of the day such
payment is required to be made by such Investor hereunder, (b) notified the
Administrative Agent in writing that it does not intend to make any payment
required to be made by it under the terms of this Agreement within one Business
Day of the day such payment is required to be made by such Investor hereunder or
(c) becomes the subject of an Event of Bankruptcy.

“Eligible Conduit Investor” means, at any time, any Conduit Investor who’s
Commercial Paper at such time is rated by at least two of the Specified Rating
Agencies and is rated at least “A-1” from Standard & Poor’s, “P-1” from Moody’s
and/or “F1” from Fitch, as applicable.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fitch” means Fitch, Inc., doing business as Fitch Ratings, or any successor
thereto.

“Investor Group Increase Amount” means, with respect to any Investor Group, for
any Business Day, the portion of the Increase, if any, actually funded by such
Investor Group on such Business Day.

“Investor Group Principal Amount” means, with respect to any Investor Group,
(a) when used with respect to the Series 2012-1 Closing Date, an amount equal to
(i) such Investor Group’s Commitment Percentage of the Series 2012-1 Class A-1
Initial Advance Principal Amount plus (ii) such Investor Group’s Commitment
Percentage of the Series 2012-1 Class A-1 Outstanding Subfacility Amount
outstanding on the Series 2012-1 Closing Date, and (b) when used with respect to
any other date, an amount equal to (i) the Investor Group Principal Amount with
respect to such Investor Group on the immediately preceding Business Day
(excluding any Series 2012-1 Class A-1 Outstanding Subfacility Amount included
therein) plus (ii) the Investor Group Increase Amount with respect to such
Investor Group on such date minus (iii) the amount of principal payments made to
such Investor Group on the Series 2012-1 Class A-1 Advance Notes on such date
plus (iv) such Investor Group’s Commitment Percentage of the Series 2012-1
Class A-1 Outstanding Subfacility Amount outstanding on such date.

“Lender Party” means any Investor, the Swingline Lender or the L/C Provider and
“Lender Parties” means the Investors, the Swingline Lender and the L/C Provider.

 

4



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” as defined in Regulation U of the F.R.S.
Board, as amended from time to time.

“Maximum Investor Group Principal Amount” means, as to each Investor Group
existing on the Series 2012-1 Closing Date, the amount set forth on Schedule I
hereto, as such Investor Group’s Maximum Investor Group Principal Amount or, in
the case of any other Investor Group, the amount set forth as such Investor
Group’s Maximum Investor Group Principal Amount in the Assignment and Assumption
Agreement or Investor Group Supplement by which the members of such Investor
Group become parties to this Agreement, in each case, as such amount may be
(i) reduced pursuant to Section 2.05 or (ii) increased or reduced by any
Assignment and Assumption Agreement or Investor Group Supplement entered into by
the members of such Investor Group in accordance with the terms of this
Agreement.

“Official Body” has the meaning set forth in the definition of “Change in Law.”

“Reimbursement Obligation” means the obligation of the Co-Issuers to reimburse
the L/C Provider pursuant to Section 2.08 for amounts drawn under Letters of
Credit.

ARTICLE II

PURCHASE AND SALE OF SERIES 2012-1 CLASS A-1 NOTES

SECTION 2.01 The Initial Advance Notes. On the terms and conditions set forth in
the Indenture and this Agreement, and in reliance on the covenants,
representations and agreements set forth herein and therein, the Co-Issuers
shall issue and shall request the Trustee to authenticate the initial Series
2012-1 Class A-1 Advance Notes, which the Co-Issuers shall deliver to each
Funding Agent on behalf of the Investors in the related Investor Group on the
Series 2012-1 Closing Date. Such initial Series 2012-1 Class A-1 Advance Note
for each Investor Group shall be dated the Series 2012-1 Closing Date, shall be
registered in the name of the related Funding Agent or its nominee, as agent for
the related Investors, or in such other name or nominee as such Funding Agent
may request, shall have a maximum principal amount equal to the Maximum Investor
Group Principal Amount for such Investor Group, shall have an initial
outstanding principal amount equal to such Investor Group’s Commitment
Percentage of the Series 2012-1 Class A-1 Initial Advance Principal Amount, and
shall be duly authenticated in accordance with the provisions of the Indenture.

SECTION 2.02 Advances.

(a) Subject to the terms and conditions of this Agreement and the Indenture,
each Non-Conduit Committed Note Purchaser shall, and each Eligible Conduit
Investor, if any, may and, if such Conduit Investor determines that it will not
make (or it does not in fact make) an Advance or any portion of an Advance, its
related Committed Note Purchaser(s) shall or, if there is no Eligible Conduit
Investor with respect to any

 

5



--------------------------------------------------------------------------------

Investor Group, the Committed Note Purchaser(s) with respect to such Investor
Group shall, upon the Co-Issuers’ request delivered in accordance with the
provisions of Section 2.03 and the satisfaction of all conditions precedent
thereto (or under the circumstances set forth in Section 2.05, 2.06 or 2.08),
make Advances from time to time during the Commitment Term; provided that such
Advances shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that if, as a result of any Committed Note Purchaser (a
“Non-Funding Committed Note Purchaser”) failing to make any previous Advance
that such Non-Funding Committed Note Purchaser was required to make, outstanding
Advances are not held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages at
the time a request for Advances is made, (x) such Non-Funding Committed Note
Purchaser shall make all of such Advances until outstanding Advances are held
ratably by each Investor Group based on their respective Commitment Percentages
and among the Committed Note Purchasers within each Investor Group based on
their respective Committed Note Purchaser Percentages and (y) further Advances
shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that the failure of a Non-Funding Committed Note Purchaser to
make Advances pursuant to the immediately preceding proviso shall not, subject
to the immediately following proviso, relieve any other Committed Note Purchaser
of its obligation hereunder, if any, to make Advances in accordance with
Section 2.03(b)(i); provided, further, that, subject, in the case of clause
(i) below, to Section 2.03(b)(ii), no Advance shall be required or permitted to
be made by any Investor on any date to the extent that, after giving effect to
such Advance, (i) the related Investor Group Principal Amount would exceed the
related Maximum Investor Group Principal Amount or (ii) the Series 2012-1 Class
A-1 Outstanding Principal Amount would exceed the Series 2012-1 Class A-1
Maximum Principal Amount.

(b) Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and Brand Holdings II (on
behalf of the Co-Issuers)) thereof.

(c) Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Series 2012-1 Closing Date will be
evidenced by the Series 2012-1 Class A-1 Advance Notes issued in connection
herewith and will constitute purchases of Series 2012-1 Class A-1 Initial
Advance Principal

 

6



--------------------------------------------------------------------------------

Amounts corresponding to the amount of such Advances. All of the other Advances
will constitute Increases evidenced by the Series 2012-1 Class A-1 Advance Notes
issued in connection herewith and will constitute purchases of Series 2012-1
Class A-1 Outstanding Principal Amounts corresponding to the amount of such
Advances.

(d) Section 2.2(b) of the Series 2012-1 Supplement specifies the procedures to
be followed in connection with any Voluntary Decrease of the Series 2012-1 Class
A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect of any
Advances shall be either (i) in an aggregate minimum principal amount of
$200,000 and integral multiples of $100,000 in excess thereof or (ii) or such
other amount necessary to reduce the Series 2012-1 Class A-1 Outstanding
Principal Amount to zero.

(e) Subject to the terms of this Agreement and the Series 2012-1 Supplement, the
aggregate principal amount of the Advances evidenced by the Series 2012-1 Class
A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.

SECTION 2.03 Borrowing Procedures.

(a) Whenever the Co-Issuers wish to make a Borrowing, the Co-Issuers shall (or
shall cause the Manager on their behalf to) notify the Administrative Agent (who
shall promptly, and in any event by 4:00 p.m. (New York City time) on the same
Business Day as its receipt of the same, notify each Funding Agent of its
pro rata share thereof (or other required share, as required pursuant to
Section 2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender
and the L/C Provider in writing of such Borrowing) by written notice in the form
of an Advance Request delivered to the Administrative Agent no later than 12:00
p.m. (New York City time) two Business Days (or, in the case of any Eurodollar
Advances for purposes of Section 3.01(b), three Business Days) prior to the date
of Borrowing (unless a shorter period is agreed upon by the Administrative Agent
and the L/C Provider, the L/C Issuing Bank, the Swingline Lender or the Funding
Agents, as applicable), which date of Borrowing shall be a Business Day during
the Commitment Term. Each such notice shall be irrevocable and shall in each
case refer to this Agreement and specify (i) the Borrowing date, (ii) the
aggregate amount of the requested Borrowing to be made on such date, (iii) the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings (if
applicable) to be repaid with the proceeds of such Borrowing on the Borrowing
date, which amount shall constitute all outstanding Swingline Loans and
Unreimbursed L/C Drawings outstanding on the date of such notice that are not
prepaid with other funds of the Co-Issuers available for such purpose, and
(iv) sufficient instructions for application of the balance, if any, of the
proceeds of such Borrowing on the Borrowing date (which proceeds shall be made
available to Brand Holdings II (on behalf of the Co-Issuers)). Requests for any
Borrowing may not be made in an aggregate principal amount of less than
$1,000,000 or in an aggregate principal amount that is not an integral multiple
of $500,000 in excess thereof (except as otherwise provided herein with respect
to Borrowings for the purpose of repaying then-outstanding Swingline Loans or
Unreimbursed L/C Drawings). The Co-Issuers agree to cause requests for
Borrowings to be made (to the extent not deemed

 

7



--------------------------------------------------------------------------------

made pursuant to Section 2.05 or 2.08) upon notice of any drawing under a Letter
of Credit and in any event at least one time per week if any Swingline Loans or
Unreimbursed L/C Drawings are outstanding, in each case, in amounts at least
sufficient to repay in full all Swingline Loans and Unreimbursed L/C Drawings
outstanding on the date of the applicable request. Subject to the provisos to
Section 2.02(a), each Borrowing shall be ratably allocated among the Investor
Groups’ respective Maximum Investor Group Principal Amounts. Each Funding Agent
for a Conduit Investor shall promptly advise such Conduit Investor of any notice
given pursuant to this Section 2.03(a) and shall promptly thereafter (but in no
event later than 10:00 a.m. (New York City time) on the date of Borrowing)
notify the Administrative Agent, Brand Holdings II (on behalf of the Co-Issuers)
and the related Committed Note Purchaser(s) whether such Conduit Investor has
determined to make all or any portion of the Advances in such Borrowing that are
to be made by its Investor Group. On the date of each Borrowing and subject to
the other conditions set forth herein and in the Series 2012-1 Supplement (and,
if requested by the Administrative Agent, confirmation from the Swingline Lender
and the L/C Provider, as applicable, as to (x) the amount of outstanding
Swingline Loans and Unreimbursed L/C Drawings to be repaid with the proceeds of
such Borrowing on the Borrowing date, (y) the Undrawn L/C Face Amount of all
Letters of Credit then outstanding and (z) the principal amount of any other
Swingline Loans or Unreimbursed L/C Drawings then outstanding), the applicable
Investors in each Investor Group shall make available, first, to the
Administrative Agent the amount of the Advances in such Borrowing that are to be
made by such Investor Group by wire transfer in U.S. Dollars of such amount in
same day funds no later than 11:00 a.m. (New York time) on the date of such
Borrowing, and upon receipt thereof the Administrative Agent shall make such
proceeds available by 3:00 p.m. (New York City time), to the Swingline Lender
and the L/C Provider, for repayment of the amount of outstanding Swingline Loans
and Unreimbursed L/C Drawings as set forth in the applicable Advance Request, if
applicable, ratably in proportion to such respective amounts, and, second, to
Brand Holdings II (on behalf of the Co-Issuers), the amount of the other
Advances in such Borrowing that are to be made by such Investor Group by wire
transfer in U.S. Dollars of such amount in same day funds no later than 3:00
p.m. (New York time) on the date of such Borrowing, as instructed in the
applicable Advance Request.

(b) (i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing. (ii) In the event that one or more Committed Note
Purchasers fails to make its Advance by 11:00 a.m. (New York City time) on the
date of such Borrowing, the Administrative Agent shall notify each of the other
Committed Note Purchasers not later than 1:00 p.m. (New York City time) on such
date, and each of the other Committed Note Purchasers may (but shall not be
obligated to) make available to the Administrative Agent a supplemental Advance
in a principal amount (such amount, the “reference amount”) equal to the lesser
of (a) the aggregate principal Advance that was unfunded multiplied by a
fraction, the numerator of which is the Commitment Amount of such

 

8



--------------------------------------------------------------------------------

Committed Note Purchaser and the denominator of which is the aggregate
Commitment Amounts of all Committed Note Purchasers (less the aggregate
Commitment Amount of the Committed Note Purchasers failing to make Advances on
such date) and (b) the excess of (i) such Committed Note Purchaser’s Commitment
Amount over (ii) the product of such Committed Note Purchaser’s related Investor
Group Principal Amount multiplied by such Committed Note Purchaser’s Committed
Note Purchaser Percentage (after giving effect to all prior Advances on such
date of Borrowing) (provided that a Committed Note Purchaser may (but shall not
be obligated to), on terms and conditions to be agreed upon by such Committed
Note Purchaser and the Co-Issuers, make available to the Administrative Agent a
supplemental Advance in a principal amount in excess of the reference amount;
provided, however, that no such supplemental Advance shall be permitted to be
made to the extent that, after giving effect to such Advance, the Series 2012-1
Class A-1 Outstanding Principal Amount would exceed the Series 2012-1 Class A-1
Maximum Principal Amount). Such supplemental Advances shall be made by wire
transfer in U.S. Dollars in same day funds no later than 3:00 p.m. (New York
City time) one Business Day following the date of such Borrowing, first, to the
Swingline Lender and the L/C Provider for application to repayment of the amount
of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth in the
applicable Advance Request, if applicable, ratably in proportion to such
respective amounts, and, second, to Brand Holdings II (on behalf of the
Co-Issuers) as instructed in the applicable Advance Request. If any Committed
Note Purchaser which shall have so failed to fund its Advance shall subsequently
pay such amount, the Administrative Agent shall apply such amount pro rata to
repay any supplemental Advances made by the other Committed Note Purchasers
pursuant to this Section 2.03(b).

(c) Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Swingline Lender, the L/C
Provider and/or Brand Holdings II, as applicable, such Investor’s share of the
Advances to be made by such Investor Group as part of such Borrowing, the
Administrative Agent may (but shall not be obligated to) assume that such
Investor has made such share available to the Swingline Lender, the L/C Provider
and/or Brand Holdings II, as applicable, on the date of such Borrowing in
accordance with Section 2.02(a).

SECTION 2.04 The Series 2012-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2012-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2012-1 Class A-1 Advance Note, Series 2012-1 Class A-1 Swingline
Note or Series 2012-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Co-Issuers hereby authorize each duly authorized officer,
employee and agent of such Series 2012-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance with the foregoing authority shall be prima facie evidence of the
accuracy of the information so recorded; provided, however, that in the event of
a discrepancy between the books and records of such Series 2012-1 Class A-1
Noteholder and the

 

9



--------------------------------------------------------------------------------

records maintained by the Trustee pursuant to the Indenture, such discrepancy
shall be resolved by such Series 2012-1 Class A-1 Noteholder, the Control Party
and the Trustee, in consultation with the Co-Issuers (provided that such
consultation with the Co-Issuers will not in any way limit or delay such Series
2012-1 Class A-1 Noteholders’, the Control Party’s and the Trustee’s ability to
resolve such discrepancy), and such resolution shall control in the absence of
manifest error; provided further that the failure of any such notation to be
made, or any finding that a notation is incorrect, in any such records shall not
limit or otherwise affect the obligations of the Co-Issuers under this Agreement
or the Indenture.

SECTION 2.05 Reduction in Commitments.

(a) The Co-Issuers may, upon three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2012-1 Class A-1 Maximum Principal Amount and a corresponding reduction
in each Commitment Amount and Maximum Investor Group Principal Amount on a
pro rata basis; provided that (i) any such reduction will be limited to the
undrawn portion of the Commitments, although any such reduction may be combined
with a Voluntary Decrease effected pursuant to and in accordance with
Section 2.2(b) of the Series 2012-1 Supplement, (ii) any such reduction must be
in a minimum amount of $5,000,000, (iii) after giving effect to such reduction,
the Series 2012-1 Class A-1 Maximum Principal Amount equals or exceeds
$5,000,000, unless reduced to zero, and (iv) no such reduction shall be
permitted if, after giving effect thereto, (x) the aggregate Commitment Amounts
would be less than the Series 2012-1 Class A-1 Outstanding Principal Amount
(excluding any Undrawn L/C Face Amounts with respect to which cash collateral is
held by the L/C Provider pursuant to Section 4.03(b)) or (y) the aggregate
Commitment Amounts would be less than the sum of the Swingline Commitment and
the L/C Commitment. Any reduction made pursuant to this Section 2.05(a) shall be
made ratably among the Investor Groups on the basis of their respective Maximum
Investor Group Principal Amounts.

(b) If any of the following events shall occur, then the Commitment Amounts
shall be automatically and permanently reduced on the dates and in the amounts
set forth below with respect to the applicable event and the other consequences
set forth below with respect to the applicable event shall ensue (and the
Co-Issuers shall give the Trustee, the Control Party, each Funding Agent and the
Administrative Agent prompt written notice thereof):

(i) if the Outstanding Principal Amount of the Series 2012-1 Class A-1 Notes has
not been paid in full or otherwise refinanced in full (which refinancing may
also include an extension thereof) by the Business Day immediately preceding the
Series 2012-1 Class A-1 Senior Notes Renewal Date, (A) on such Business Day,
(x) the principal amount of all then-outstanding Swingline Loans and
Unreimbursed L/C Drawings shall be repaid in full with proceeds of Advances made
on such date (and the Co-Issuers shall be deemed to have delivered such Advance
Requests under Section 2.03 as may be necessary to

 

10



--------------------------------------------------------------------------------

cause such Advances to be made), and (y) the Swingline Commitment and the L/C
Commitment shall both be automatically and permanently reduced to zero; (B) upon
a Series 2012-1 Class A-1 Senior Notes Amortization Event, (x) all undrawn
portions of the Commitments shall automatically and permanently terminate and
the corresponding portions of the Series 2012-1 Class A-1 Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
and permanently reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis) and (y) the Commitment
Amounts shall automatically and permanently be reduced to zero (all Undrawn L/C
Face Amounts having expired by their terms prior to such date) and (C) each
payment of principal on the Series 2012-1 Class A-1 Outstanding Principal Amount
occurring following such Series 2012-1 Class A-1 Senior Notes Amortization Event
shall result automatically and permanently in a dollar-for-dollar reduction of
the Series 2012-1 Class A-1 Maximum Principal Amount and a corresponding
reduction in each Maximum Investor Group Principal Amount on a pro rata basis;

(ii) if a Rapid Amortization Event occurs prior to the Series 2012-1 Class A-1
Senior Notes Renewal Date, then (A) on the date such Rapid Amortization Event
occurs, (x) all undrawn portions of the Commitments shall automatically and
permanently terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (B) below,
and the corresponding portions of the Series 2012-1 Class A-1 Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
and permanently reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis), (y) the Commitment
Amounts shall automatically and permanently be reduced to zero, which reduction
shall be deemed to have occurred immediately following the making of Advances
pursuant to clause (B) below, and (z) the Swingline Commitment and the L/C
Commitment shall both be automatically and permanently reduced to zero; (B) no
later than the second Business Day after the occurrence of such Rapid
Amortization Event, the principal amount of all then-outstanding Swingline Loans
and Unreimbursed L/C Drawings shall be repaid in full with proceeds of Advances
(and the Co-Issuers shall be deemed to have delivered such Advance Requests
under Section 2.03 as may be necessary to cause such Advances to be made); and
(C) each payment of principal (which, for the avoidance of doubt, shall include
cash collateralization of Undrawn L/C Face Amounts pursuant to Sections 4.02,
4.03(a), 4.03(b) and 9.18(c)(ii)) on the Series 2012-1 Class A-1 Outstanding
Principal Amount occurring on or after the date of such Rapid Amortization Event
(excluding the repayment of any outstanding Swingline Loans and Unreimbursed L/C
Obligations with proceeds of Advances pursuant to clause (B) above) shall result
automatically and permanently in a dollar-for-dollar reduction of the Series
2012-1 Class A-1 Maximum Principal Amount and a corresponding reduction in each
Maximum Investor Group Principal Amount on a pro rata basis;

 

11



--------------------------------------------------------------------------------

(iii) if a Change of Control occurs (unless the Control Party has provided its
prior written consent thereto), then (A) on the date such Change of Control
occurs, (x) all undrawn portions of the Commitments shall automatically and
permanently terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (B) below,
and the corresponding portions of the Series 2012-1 Class A-1 Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
and permanently reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis), (y) the Commitment
Amounts shall automatically and permanently be reduced to zero, which reduction
shall be deemed to have occurred immediately following the making of Advances
pursuant to clause (B) below, and (z) the Swingline Commitment and the L/C
Commitment shall both be automatically and permanently reduced to zero; (B) if
the Series 2012-1 Prepayment Date specified in the applicable Prepayment Notice
is scheduled to occur more than two Business Days after such occurrence, then no
later than the second Business Day after the occurrence of such Change of
Control, the principal amount of all then outstanding Swingline Loans and
Unreimbursed L/C Drawings shall be repaid in full with proceeds of Advances (and
the Co-Issuers shall be deemed to have delivered such Advance Requests under
Section 2.03 as may be necessary to cause such Advances to be made); and (C) on
the Series 2012-1 Prepayment Date specified in the applicable Prepayment Notice,
(x) the Series 2012-1 Class A-1 Maximum Principal Amount, the Commitment Amounts
and the Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero, and (y) the Co-Issuers shall cause the Series
2012-1 Class A-1 Outstanding Principal Amount to be paid in full (or, in the
case of any then-outstanding Undrawn L/C Face Amounts, to be fully cash
collateralized pursuant to Section 4.02 or 4.03), together with accrued interest
and fees and all other amounts then due and payable to the Lender Parties, the
Administrative Agent and the Funding Agents under this Agreement and the other
Related Documents and any unreimbursed Servicing Advances (with interest thereon
at the Advance Interest Rate), subject to and in accordance with the Priority of
Payments;

(iv) if Indemnification Payments or Release Prices are allocated to and
deposited in the Series 2012-1 Class A-1 Distribution Account in accordance with
Section 3.6(j) of the Series 2012-1 Supplement at a time when either (i) no
Senior Notes other than Series 2012-1 Class A-1 Senior Notes are Outstanding or
(ii) if a Series 2012-1 Class A-1 Senior Notes Amortization Period is
continuing, then (x) the aggregate Commitment Amount shall be automatically and
permanently reduced on the date of such deposit by an amount (the “Series 2012-1
Class A-1 Allocated Payment Reduction Amount”) equal to the amount of such
deposit, and each Committed Note Purchaser’s Commitment Amount shall be reduced
on a pro rata basis of such Series 2012-1 Class A-1 Allocated Payment Reduction
Amount based on each Committed Note Purchaser’s Commitment Amount and (y) the
corresponding portions of the Series 2012-1 Class A-1 Maximum Principal Amount
and the Maximum Investor Group Principal Amounts shall be

 

12



--------------------------------------------------------------------------------

automatically and permanently reduced on a pro rata basis based on each Investor
Group’s Maximum Investor Group Principal Amount by a corresponding amount on
such date (and, if after giving effect to such reduction the aggregate
Commitment Amounts would be less than the sum of the Swingline Commitment and
the L/C Commitment, then the aggregate amount of the Swingline Commitment and
the L/C Commitment shall be reduced by the amount of such difference, with such
reduction to be allocated between them in accordance with the written
instructions of the Co-Issuers delivered prior to such date; provided that after
giving effect thereto the aggregate amount of the Swingline Loans and the L/C
Obligations do not exceed the Swingline Commitment and the L/C Commitment,
respectively, as so reduced; provided further that in the absence of such
instructions, such reduction shall be allocated first to the Swingline
Commitment and then to the L/C Commitment) and (z) the Series 2012-1 Class A-1
Outstanding Principal Amount shall be repaid or prepaid (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) in an
aggregate amount equal to such Series 2012-1 Class A-1 Allocated Payment
Reduction Amount on the date and in the order required by Section 3.6(j) of the
Series 2012-1 Supplement; and

(v) if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2012-1 Class A-1 Notes is accelerated pursuant to the terms of the
Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Series 2012-1 Class A-1 Maximum Principal
Amount, the Commitment Amounts, the Swingline Commitment, the L/C Commitment and
the Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero upon such acceleration and the Co-Issuers shall (in
accordance with the Series 2012-1 Supplement) cause the Series 2012-1 Class A-1
Outstanding Principal Amount to be paid in full (which, for the avoidance of
doubt, shall include cash collateralization of Undrawn L/C Face Amounts pursuant
to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) together with accrued
interest, Series 2012-1 Class A-1 Quarterly Commitment Fees, Series 2012-1
Class A-1 Other Amounts and all other amounts then due and payable to the Lender
Parties, the Administrative Agent and the Funding Agents under this Agreement
and the other Related Documents and any unreimbursed Servicing Advances (with
interest thereon at the Advance Interest Rate) subject to and in accordance with
the Priority of Payments.

SECTION 2.06 Swingline Commitment.

(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall cause the Trustee to
authenticate the initial Series 2012-1 Class A-1 Swingline Note, which the
Co-Issuers shall deliver to

 

13



--------------------------------------------------------------------------------

the Swingline Lender on the Series 2012-1 Closing Date. Such initial Series
2012-1 Class A-1 Swingline Note shall be dated the Series 2012-1 Closing Date,
shall be registered in the name of the Swingline Lender or its nominee, or in
such other name as the Swingline Lender may request, shall have a maximum
principal amount equal to the Swingline Commitment, shall have an initial
outstanding principal amount equal to the Series 2012-1 Class A-1 Initial
Swingline Principal Amount, and shall be duly authenticated in accordance with
the provisions of the Indenture. Subject to the terms and conditions hereof, the
Swingline Lender, in reliance on the agreements of the Committed Note Purchasers
set forth in this Section 2.06, agrees to make swingline loans (each, a
“Swingline Loan” or a “Series 2012-1 Class A-1 Swingline Loan” and,
collectively, the “Swingline Loans” or the “Series 2012-1 Class A-1 Swingline
Loans”) to the Co-Issuers from time to time during the period commencing on the
Series 2012-1 Closing Date and ending on the date that is two Business Days
prior to the Commitment Termination Date; provided that the Swingline Lender
shall have no obligation or right to make any Swingline Loan if, after giving
effect thereto, (i) the aggregate principal amount of Swingline Loans
outstanding would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Advances hereunder, may
exceed the Swingline Commitment then in effect) or (ii) the Series 2012-1 Class
A-1 Outstanding Principal Amount would exceed the Series 2012-1 Class A-1
Maximum Principal Amount. Each such borrowing of a Swingline Loan will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2012-1 Class A-1 Swingline Note in an amount corresponding to such
borrowing. Subject to the terms of this Agreement and the Series 2012-1
Supplement, the outstanding principal amount evidenced by the Series 2012-1
Class A-1 Swingline Note may be increased by borrowings of Swingline Loans or
decreased by payments of principal thereon from time to time.

(b) Whenever the Co-Issuers desire that the Swingline Lender make Swingline
Loans they shall (or shall cause the Manager on their behalf to) give the
Swingline Lender and the Administrative Agent irrevocable notice in writing not
later than 12:00 p.m. (New York City time) on the proposed borrowing date,
specifying (i) the amount to be borrowed, (ii) the requested borrowing date
(which shall be a Business Day during the Commitment Term not later than the
date that is two Business Days prior to the Commitment Termination Date) and
(iii) the payment instructions for the proceeds of such borrowing (which shall
be consistent with the terms and provisions of this Agreement and the Indenture
and which proceeds shall be made available to Brand Holdings II (on behalf of
the Co-Issuers)). Such notice shall be in the form of a Swingline Advance
Request in the form attached hereto as Exhibit A-1 hereto (a “Swingline Loan
Request”). Promptly upon receipt of any Swingline Loan Request (but in no event
later than 2:00 p.m. (New York City time) on the date of such receipt), the
Swingline Lender shall promptly notify the Control Party and the Trustee thereof
in writing. Each borrowing under the Swingline Commitment shall be in a minimum
amount equal to $100,000. Promptly upon receipt of any Swingline Loan Request
(but in no event later than 2:00 p.m. (New York City time) on the date of such
receipt), the Administrative Agent (based, with respect to any portion of the
Series 2012-1 Class A-1 Outstanding Subfacility Amount held by any Person other
than the Administrative Agent,

 

14



--------------------------------------------------------------------------------

solely on written notices received by the Administrative Agent under this
Agreement) will inform the Swingline Lender whether or not, after giving effect
to the requested Swingline Loan, the Series 2012-1 Class A-1 Outstanding
Principal Amount would exceed the Series 2012-1 Class A-1 Maximum Principal
Amount. If the Administrative Agent confirms that the Series 2012-1 Class A-1
Outstanding Principal Amount would not exceed the Series 2012-1 Class A-1
Maximum Principal Amount after giving effect to the requested Swingline Loan,
then not later than 3:00 p.m. (New York City time) on the borrowing date
specified in the Swingline Loan Request, subject to the other conditions set
forth herein and in the Series 2012-1 Supplement, the Swingline Lender shall
make available to Brand Holdings II (on behalf of the Co-Issuers) in accordance
with the payment instructions set forth in such notice an amount in immediately
available funds equal to the amount of the requested Swingline Loan.

(c) The Co-Issuers hereby agree that each Swingline Loan made by the Swingline
Lender to the Co-Issuers pursuant to Section 2.06(a) shall constitute the
promise and obligation of the Co-Issuers jointly and severally to pay to the
Swingline Lender the aggregate unpaid principal amount of all Swingline Loans
made by such Swingline Lender pursuant to Section 2.06(a), which amounts shall
be due and payable (whether at maturity or by acceleration) as set forth in this
Agreement and in the Indenture for the Series 2012-1 Class A-1 Outstanding
Principal Amount.

(d) In accordance with Section 2.03(a), the Co-Issuers agree to cause requests
for Borrowings to be made at least one time per week if any Swingline Loans are
outstanding in amounts at least sufficient to repay in full all Swingline Loans
outstanding on the date of the applicable request. In accordance with
Section 3.01(c), outstanding Swingline Loans shall bear interest at the Base
Rate.

(e) If prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to any Co-Issuer or any other Securitization Entity or if for any
other reason, as determined by the Swingline Lender in its sole and absolute
discretion, Advances may not be made as contemplated by Section 2.06(d), each
Committed Note Purchaser shall, on the date such Advances were to have been made
pursuant to the notice referred to in Section 2.06(d) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then-outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) its Committed Note Purchaser Percentage
multiplied by (ii) the related Investor Group’s Commitment Percentage multiplied
by (iii) the aggregate principal amount of Swingline Loans then outstanding that
was to have been repaid with such Advances.

(f) Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is

 

15



--------------------------------------------------------------------------------

not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Investor will return to the
Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

(g) Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Co-Issuers may have against the Swingline
Lender, the Co-Issuers or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VII other than at the
time the related Swingline Loan was made; (iii) any adverse change in the
condition (financial or otherwise) of the Co-Issuers; (iv) any breach of this
Agreement or any other Indenture Document by any Co-Issuer or any other Person;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(h) The Co-Issuers may, upon three Business Days’ notice to the Administrative
Agent and the Swingline Lender, effect a permanent reduction in the Swingline
Commitment; provided that any such reduction will be limited to the undrawn
portion of the Swingline Commitment. If requested by the Co-Issuers in writing
and with the prior written consent of the Swingline Lender and the
Administrative Agent, the Swingline Lender may (but shall not be obligated to)
increase the amount of the Swingline Commitment; provided that, after giving
effect thereto, the aggregate amount of the Swingline Commitment and the L/C
Commitment does not exceed the aggregate amount of the Commitments.

(i) The Co-Issuers may, upon notice to the Swingline Lender (who shall promptly
notify the Administrative Agent and the Trustee thereof in writing), at any time
and from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that (x) such notice must be received by
the Swingline Lender not later than 1:00 p.m. (New York City time) on the date
of the prepayment, (y) any such prepayment shall be in a minimum principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding and (z) if the source
of funds for such prepayment is not a Borrowing, there shall be no unreimbursed
Servicing Advances (or interest thereon) at such time. Each such notice shall
specify the date and amount of such prepayment. If such notice is given, the
Co-Issuers shall make such prepayment directly to the Swingline Lender and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

SECTION 2.07 L/C Commitment.

(a) Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the

 

16



--------------------------------------------------------------------------------

Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to provide
standby letters of credit, including Interest Reserve Letters of Credit (each, a
“Letter of Credit” and, collectively, the “Letters of Credit”) for the account
of the Co-Issuers on any Business Day during the period commencing on the Series
2012-1 Closing Date and ending on the date that is ten Business Days prior to
the Commitment Termination Date to be issued in accordance with Section 2.07(h)
in such form as may be approved from time to time by the L/C Provider; provided
that the L/C Provider shall have no obligation or right to provide any Letter of
Credit on a requested issuance date if, after giving effect to such issuance,
(i) the L/C Obligations would exceed the L/C Commitment or (ii) the Series
2012-1 Class A-1 Outstanding Principal Amount would exceed the Series 2012-1
Class A-1 Maximum Principal Amount.

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $100,000 (unless otherwise agreed by the L/C Provider) and
(z) expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is ten Business Days prior to the Commitment
Termination Date (the “Required Expiration Date”); provided that any Letter of
Credit may provide for the automatic renewal thereof for additional periods,
each individually not to exceed one year (which shall in no event extend beyond
the Required Expiration Date) unless the L/C Provider notifies the beneficiary
of such Letter of Credit at least 30 calendar days prior to the then-applicable
expiration date (or no later than the applicable notice date, if earlier, as
specified in such Letter of Credit) that such Letter of Credit shall not be
renewed; provided further that any Letter of Credit may have an expiration date
that is later than the Required Expiration Date so long as either (x) the
Undrawn L/C Face Amount with respect to such Letter of Credit has been fully
cash collateralized by the Co-Issuers in accordance with Section 4.02 or 4.03 as
of the Required Expiration Date and there are no other outstanding L/C
Obligations with respect to such Letter of Credit as of the Required Expiration
Date or (y) other than with respect to Interest Reserve Letters of Credit,
arrangements satisfactory to the L/C Provider in its sole and absolute
discretion have been made with the L/C Provider (and, if the L/C Provider is not
the L/C Issuing Bank with respect to such Letter of Credit, the L/C Issuing
Bank) pursuant to Section 4.04 such that such Letter of Credit shall cease to be
deemed outstanding or to be deemed a “Letter of Credit” for purposes of this
Agreement as of the Commitment Termination Date.

Additionally, each Interest Reserve Letter of Credit shall (1) name the Trustee,
for the benefit of the Senior Noteholders or the Senior Subordinated
Noteholders, as applicable, as the beneficiary thereof; (2) allow the Control
Party on behalf of the Trustee to submit a notice of drawing in respect of such
Interest Reserve Letter of Credit whenever amounts would otherwise be required
to be withdrawn from the Senior Notes Interest Reserve Account or the Senior
Subordinated Notes Interest Reserve Account, as applicable, pursuant to the
Indenture; and (3) indicate by its terms that the proceeds in respect of
drawings under such Interest Reserve Letter of Credit shall be paid directly
into the Senior Notes Interest Reserve Account or the Senior Subordinated Notes
Interest Reserve Account, as applicable.

 

17



--------------------------------------------------------------------------------

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Co-Issuers shall issue and shall cause the Trustee to
authenticate the initial Series 2012-1 Class A-1 L/C Note, which the Co-Issuers
shall deliver to the L/C Provider on the Series 2012-1 Closing Date. Such
initial Series 2012-1 Class A-1 L/C Note shall be dated the Series 2012-1
Closing Date, shall be registered in the name of the L/C Provider or in such
other name or nominee as the L/C Provider may request, shall have a maximum
principal amount equal to the L/C Commitment, shall have an initial outstanding
principal amount equal to the Series 2012-1 Class A-1 Initial Aggregate Undrawn
L/C Face Amount, and shall be duly authenticated in accordance with the
provisions of the Indenture. Each issuance of a Letter of Credit after the
Series 2012-1 Closing Date will constitute an Increase in the outstanding
principal amount evidenced by the Series 2012-1 Class A-1 L/C Note in an amount
corresponding to the Undrawn L/C Face Amount of such Letter of Credit. All L/C
Obligations (whether in respect of Undrawn L/C Face Amounts or Unreimbursed L/C
Drawings) shall be deemed to be principal outstanding under the Series 2012-1
Class A-1 L/C Note and shall be deemed to be Series 2012-1 Class A-1 Outstanding
Principal Amounts for all purposes of this Agreement, the Indenture and the
other Related Documents other than, in the case of Undrawn L/C Face Amounts, for
purposes of accrual of interest. Subject to the terms of this Agreement and the
Series 2012-1 Supplement, the outstanding principal amount evidenced by the
Series 2012-1 Class A-1 L/C Note may be increased by issuances of Letters of
Credit or decreased by expirations thereof or reimbursements of drawings
thereunder or other circumstances resulting in the permanent reduction in any
Undrawn L/C Face Amounts from time to time. The L/C Provider and the Co-Issuers
agree to promptly notify the Administrative Agent and the Trustee of any such
decreases for which notice to the Administrative Agent is not otherwise provided
hereunder.

(c) The Co-Issuers may (or shall cause the Manager on their behalf to) from time
to time request that the L/C Provider provide a new Letter of Credit by
delivering to the L/C Provider at its address for notices specified herein an
Application therefor (in the form required by the applicable L/C Issuing Bank as
notified to the Co-Issuers by the L/C Provider, which, for the L/C Issuing Bank
as of the Closing Date, shall be in the form of Exhibit A-2 hereto), completed
to the satisfaction of the L/C Provider, and such other certificates, documents
and other papers and information as the L/C Provider may request on behalf of
the L/C Issuing Bank. Upon receipt of any completed Application, the L/C
Provider will notify the Administrative Agent and the Trustee in writing of the
amount, the beneficiary and the requested expiration of the requested Letter of
Credit (which shall comply with Section 2.07(a) and (i)) and, subject to the
other conditions set forth herein and in the Series 2012-1 Supplement and upon
receipt of written confirmation from the Administrative Agent (based, with
respect to any portion of the Series 2012-1 Class A-1 Outstanding Subfacility
Amount held by any Person other than the Administrative Agent, solely on written
notices received by the Administrative

 

18



--------------------------------------------------------------------------------

Agent under this Agreement) that after giving effect to the requested issuance,
the Series 2012-1 Class A-1 Outstanding Principal Amount would not exceed the
Series 2012-1 Class A-1 Maximum Principal Amount (provided that the L/C Provider
shall be entitled to rely upon any written statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
Person or Persons of the Administrative Agent for purposes of determining
whether the L/C Provider received such prior written confirmation from the
Administrative Agent with respect to any Letter of Credit), the L/C Provider
will cause such Application and the certificates, documents and other papers and
information delivered in connection therewith to be processed in accordance with
the L/C Issuing Bank’s customary procedures and shall promptly provide the
Letter of Credit requested thereby (but in no event shall the L/C Provider be
required to provide any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto, as provided in
Section 2.07(a)) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the L/C Provider and the
Co-Issuers. The L/C Provider shall furnish a copy of such Letter of Credit to
the Manager (with a copy to the Administrative Agent) promptly following the
issuance thereof. The L/C Provider shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Funding Agents, the
Investors, the Control Party and the Trustee, written notice of the issuance of
each Letter of Credit (including the amount thereof).

(d) The Co-Issuers shall jointly and severally pay ratably to the Committed Note
Purchasers the L/C Quarterly Fees (as defined in the Series 2012-1 Class A-1 VFN
Fee Letter, the “L/C Quarterly Fees”) in accordance with the terms of the Series
2012-1 Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(e) In addition, the Co-Issuers shall jointly and severally pay to or reimburse
the L/C Provider for the account of the applicable L/C Issuing Bank the L/C
Fronting Fees (as defined in the Series 2012-1 Class A-1 VFN Fee Letter, the
“L/C Fronting Fees”) in accordance with the terms of the Series 2012-1 Class A-1
VFN Fee Letter and subject to the Priority of Payments.

(f) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article II, the provisions of
this Article II shall apply.

(g) The Co-Issuers may, upon three Business Days’ notice to the Administrative
Agent and the L/C Provider, effect a permanent reduction in the L/C Commitment;
provided that any such reduction will be limited to the undrawn portion of the
L/C Commitment. If requested by the Co-Issuers in writing and with the prior
written consent of the L/C Provider and the Administrative Agent, the L/C
Provider may (but shall not be obligated to) increase the amount of the L/C
Commitment; provided that, after giving effect thereto, the aggregate amount of
the Swingline Commitment and the L/C Commitment does not exceed the aggregate
Commitment Amounts.

 

19



--------------------------------------------------------------------------------

(h) The L/C Provider shall satisfy its obligations under this Section 2.07 with
respect to providing any Letter of Credit hereunder by issuing such Letter of
Credit itself if the L/C Issuing Bank Rating Test is satisfied with respect to
the L/C Provider and the issuance of such Letter of Credit. If the L/C Issuing
Bank Rating Test is not satisfied with respect to the L/C Provider and the
issuance of such Letter of Credit, a Person selected by (at the expense of)
Brand Holdings II shall issue such Letter of Credit; provided that such Person
and issuance of such Letter of Credit satisfies the L/C Issuing Bank Rating Test
(the L/C Provider in its capacity as the issuer of such Letter of Credit or such
other Person selected by (at the expense of) Brand Holdings II being referred to
as the “L/C Issuing Bank” with respect to such Letter of Credit). The “L/C
Issuing Bank Rating Test” is a test that is satisfied with respect to a Person
issuing a Letter of Credit if the Person is a U.S. commercial bank that has, at
the time of the issuance of such Letter of Credit, (i) a short-term certificate
of deposit rating of not less than “P-1” from Moody’s and “A-1” from S&P and
(ii) a long-term unsecured debt rating of not less than “Baa1” from Moody’s or
“BBB+” from S&P or such other minimum long-term unsecured debt rating as may be
reasonably required by the beneficiary of such proposed Letter of Credit.

(i) The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for
any Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue
any Letter of Credit if: any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the Letter of
Credit, or any law applicable to the L/C Provider or the L/C Issuing Bank, as
applicable, or any request or directive (which request or directive, in the
reasonable judgment of the L/C Provider or the L/C Issuing Bank, as applicable,
has the force of law) from any Governmental Authority with jurisdiction over the
L/C Provider or the L/C Issuing Bank, as applicable, shall prohibit the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing of letters of
credit generally or the Letter of Credit in particular.

(j) Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Co-Issuers when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit
issued hereunder.

(k) For the avoidance of doubt, the L/C Commitment shall be a sub-facility limit
of the Commitment Amounts and aggregate outstanding L/C Obligations as of any
date of determination shall be a component of the Series 2012-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.

(l) If, on the date that is five Business Days prior to the expiration of any
Interest Reserve Letter of Credit, such Interest Reserve Letter of Credit has
not been replaced or renewed and the Co-Issuers have not otherwise deposited
funds into the Senior Notes Interest Reserve Account or the Senior Subordinated
Notes Interest Reserve Account, as applicable, in the amounts that would
otherwise be required pursuant to the

 

20



--------------------------------------------------------------------------------

Indenture had such Interest Reserve Letter of Credit not been issued, Brand
Holdings II (or the Control Party on its behalf) will submit a notice of drawing
under such Interest Reserve Letter of Credit and use the proceeds thereof to
fund a deposit into the Senior Notes Interest Reserve Account or the Senior
Subordinated Notes Interest Reserve Account, as applicable, in an amount equal
to the Senior Notes Interest Reserve Account Deficit Amount or the Senior
Subordinated Notes Interest Reserve Account Deficit Amount on such date, in each
case calculated as if such Interest Reserve Letter of Credit had not been
issued.

(m) If, on any day an Interest Reserve Letter of Credit is outstanding, (i) the
short-term debt credit rating of the L/C Issuing Bank with respect to such
Interest Reserve Letter of Credit is withdrawn by Standard & Poor’s or
downgraded below “A-1” or is withdrawn by Moody’s or downgraded below “P-1” or
(ii) the long-term debt credit rating of such L/C Issuing Bank is withdrawn by
Standard & Poor’s or downgraded below “BBB+” or is withdrawn by Moody’s or
downgraded below “Baa1” (each of cases (i) and (ii), an “L/C Downgrade Event”),
on the fifth Business Day after the occurrence of such L/C Downgrade Event,
Brand Holdings II (or the Control Party on its behalf) will submit a notice of
drawing under each Interest Reserve Letter of Credit issued by such L/C Issuing
Bank and use the proceeds thereof to fund a deposit into the Senior Notes
Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, in an amount equal to the Senior Notes Interest Reserve
Account Deficit Amount or the Senior Subordinated Notes Interest Reserve Account
Deficit Amount on such date, in each case calculated as if such Interest Reserve
Letter(s) of Credit had not been issued.

SECTION 2.08 L/C Reimbursement Obligations.

(a) For the purpose of reimbursing the payment of any draft presented under any
Letter of Credit, the Co-Issuers jointly and severally agree to pay the L/C
Provider, for its own account or for the account of the L/C Issuing Bank, as
applicable, by 3:00 p.m. (New York City time) five Business Days after the day
(subject to and in accordance with the Priority of Payments) on which the L/C
Provider notifies the Co-Issuers and the Administrative Agent (and in each case
the Administrative Agent shall promptly, and in any event by 4:00 p.m. (New York
City time) on the same Business Day as its receipt of the same, notify the
Funding Agents) of the date and the amount of such draft, an amount in Dollars
equal to the sum of (i) the amount of such draft so paid (the “L/C Reimbursement
Amount”) and (ii) any taxes, fees, charges or other costs or expenses (including
amounts payable pursuant to Section 3.02(c), and collectively, the “L/C Other
Reimbursement Costs”) incurred by the L/C Issuing Bank in connection with such
payment. Each drawing under any Letter of Credit shall (unless an Event of
Bankruptcy shall have occurred and be continuing with respect to any Co-Issuer
or other Securitization Entity, in which cases the procedures specified in
Section 2.09 for funding by Committed Note Purchasers shall apply) constitute a
request by the Co-Issuers to the Administrative Agent and each Funding Agent for
a Base Rate Borrowing pursuant to Section 2.03 in the amount of the applicable
L/C Reimbursement Amount, and the Co-Issuers shall be deemed to have made such
request pursuant to the procedures set forth in Section 2.03. The applicable
Investors in each Investor Group hereby agree to make

 

21



--------------------------------------------------------------------------------

Advances in an aggregate amount for each Investor Group equal to such Investor
Group’s Commitment Percentage of the L/C Reimbursement Amount to pay the L/C
Provider. The Borrowing date with respect to such Borrowing shall be the first
date on which a Base Rate Borrowing could be made pursuant to Section 2.03 if
the Administrative Agent had received a notice of such Borrowing at the time the
Administrative Agent receives notice from the L/C Provider of such drawing under
such Letter of Credit. Such Investors shall make the amount of such Advances
available to the Administrative Agent in immediately available funds not later
than 3:00 p.m. (New York time) on such Borrowing date and the proceeds of such
Advances shall be immediately made available by the Administrative Agent to the
L/C Provider for application to the reimbursement of such drawing.

(b) The Co-Issuers’ obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that the Co-Issuers may have or have
had against the L/C Provider, the L/C Issuing Bank, any beneficiary of a Letter
of Credit or any other Person, (ii) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein,
(iii) payment by the L/C Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) payment by the L/C Issuing Bank under a Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, any Co-Issuer’s obligations hereunder.
The Co-Issuers also agree that the L/C Provider and the L/C Issuing Bank shall
not be responsible for, and the Co-Issuers’ Reimbursement Obligations under
Section 2.08(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Co-Issuers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Co-Issuers against any beneficiary of such Letter
of Credit or any such transferee. Neither the L/C Provider nor the L/C Issuing
Bank shall be liable for any error, omission, interruption, loss or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Co-Issuers to the extent permitted by applicable law) caused by
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the L/C Provider or the L/C Issuing Bank, as the case may be. The
Co-Issuers agree that any action taken or omitted by the L/C Provider or the L/C
Issuing Bank, as the case may be,

 

22



--------------------------------------------------------------------------------

under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the UCC of the State of
New York, shall be binding on the Co-Issuers and shall not result in any
liability of the L/C Provider or the L/C Issuing Bank to the Co-Issuers. As
between the Co-Issuers and the L/C Issuing Bank, the Co-Issuers hereby assume
all risks of the acts or omissions of any beneficiary or transferee with respect
to such beneficiary’s or transferee’s use of any Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
Co-Issuers agree with the L/C Issuing Bank that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the L/C Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(c) If any draft shall be presented for payment under any Letter of Credit, the
L/C Provider shall promptly notify the Manager, the Co-Issuers and the
Administrative Agent of the date and amount thereof. The responsibility of the
applicable L/C Issuing Bank to the Co-Issuers in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit and, in paying such draft, such L/C
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of any Person(s) executing or delivering any
such document.

SECTION 2.09 L/C Participations.

(a) The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Subject to Section 2.07(c), each
Committed Note Purchaser unconditionally and irrevocably agrees with the L/C
Provider that, if a draft is paid under any Letter of Credit for which the L/C
Provider is not paid in full by the Co-Issuers in accordance with the terms of
this Agreement, such Committed Note Purchaser shall pay to the Administrative
Agent upon demand of the L/C Provider an amount equal to its Committed Note
Purchaser Percentage of the related Investor Group’s Commitment Percentage of
the L/C Reimbursement Amount with respect to such draft, or any part thereof,
that is not so paid.

 

23



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the L/C Provider under any Letter of Credit is paid to the
Administrative Agent for forwarding to the L/C Provider within three Business
Days after the date such payment is due, such Committed Note Purchaser shall pay
to Administrative Agent for forwarding to the L/C Provider on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the L/C
Provider, times (iii) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any Committed Note Purchaser pursuant to
Section 2.09(a) is not made available to the Administrative Agent for forwarding
to the L/C Provider by such Committed Note Purchaser within three Business Days
after the date such payment is due, the L/C Provider shall be entitled to
recover from such Committed Note Purchaser, on demand, such amount with interest
thereon calculated from such due date at the Base Rate. A certificate of the L/C
Provider submitted to any Committed Note Purchaser with respect to any amounts
owing under this Section 2.09(b), in the absence of manifest error, shall be
conclusive and binding on such Committed Note Purchaser. Such amounts payable
under this Section 2.09(b) shall be paid without any deduction for any
withholding taxes.

(c) Whenever, at any time after payment has been made under any Letter of Credit
and the L/C Provider has received from any Committed Note Purchaser its pro rata
share of such payment in accordance with Section 2.09(a), the Administrative
Agent or the L/C Provider receives any payment related to such Letter of Credit
(whether directly from the Co-Issuers or otherwise, including proceeds of
collateral applied thereto by the L/C Provider), or any payment of interest on
account thereof, the Administrative Agent or the L/C Provider, as the case may
be, will distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider, such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.

(d) Each Committed Note Purchaser’s obligation to make the Advances referred to
in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Co-Issuers may have against the L/C Provider, any L/C Issuing Bank, the
Co-Issuers or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VII other than at the time

 

24



--------------------------------------------------------------------------------

the related Letter of Credit was issued; (iii) an adverse change in the
condition (financial or otherwise) of the Co-Issuers; (iv) any breach of this
Agreement or any other Indenture Document by any Co-Issuer or any other Person;
(v) any amendment, renewal or extension of any Letter of Credit in compliance
with this Agreement or with the terms of such Letter of Credit, as applicable;
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

ARTICLE III

INTEREST AND FEES

SECTION 3.01 Interest.

(a) To the extent that an Advance is funded or maintained by a Conduit Investor
through the issuance of Commercial Paper, such Advance shall bear interest at
the CP Rate applicable to such Conduit Investor. To the extent that, and only
for so long as, an Advance is funded or maintained by a Conduit Investor through
means other than the issuance of Commercial Paper (based on its determination in
good faith that it is unable to raise or is precluded or prohibited from
raising, or that it is not advisable to raise, funds through the issuance of
Commercial Paper in the commercial paper market of the United States to finance
its purchase or maintenance of such Advance or any portion thereof (which
determination may be based on any allocation method employed in good faith by
such Conduit Investor), including by reason of market conditions or by reason of
insufficient availability under any of its Program Support Agreement or the
downgrading of any of its Program Support Providers), such Advance shall bear
interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Period, the Eurodollar Rate applicable to such Eurodollar Interest
Period for such Advance, in each case except as otherwise provided in the
definition of Eurodollar Interest Period or in Section 3.03 or 3.04. Each
Advance funded or maintained by a Committed Note Purchaser or a Program Support
Provider shall bear interest at (i) the Base Rate or (ii) if the required notice
has been given pursuant to Section 3.01(b) with respect to such Advance, for any
Eurodollar Interest Period, the Eurodollar Rate applicable to such Eurodollar
Interest Period for such Advance, in each case except as otherwise provided in
the definition of Eurodollar Interest Period or in Section 3.03 or 3.04. By
(x) 11:00 a.m. (New York City time) on the second Business Day preceding each
Accounting Date, each Funding Agent shall notify the Administrative Agent of the
applicable CP Rate for each Advance made by its Investor Group that was funded
or maintained through the issuance of Commercial Paper and was outstanding
during all or any portion of the Interest Period ending immediately prior to
such Accounting Date and of the applicable interest rate for each other Advance
made by its Investor Group that was outstanding during all or any portion of
such Interest Period and (y) 3:00 p.m. (New York City time) on the second
Business Day preceding each Accounting Date, the Administrative Agent shall
notify Brand Holdings II (on behalf of the Co-Issuers), the Manager, the
Trustee, the Servicer and the Funding Agents of such applicable CP Rate and of
the applicable interest rate for each other Advance for such Interest Period and
of the amount of interest accrued on Advances during such Interest Period.

 

25



--------------------------------------------------------------------------------

(b) With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long no Potential
Rapid Amortization Event, Rapid Amortization Period or Event of Default has
commenced and is continuing, the Co-Issuers may elect that such Advance bear
interest at the Eurodollar Rate for any Eurodollar Interest Period while such
Advance is outstanding to the extent provided in Section 3.01(a) by giving
notice thereof to the applicable Funding Agents prior to 12:00 p.m. (New York
time) on the date which is three Eurodollar Business Days prior to the
commencement of such Eurodollar Interest Period. If such notice is not given in
a timely manner, such Advance shall bear interest at the Base Rate. Each such
conversion to or continuation of Eurodollar Advances for a new Eurodollar
Interest Period in accordance with this Section 3.01(b) shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof.

(c) Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Accounting Date, the Swingline Lender shall notify
the Administrative Agent in reasonable detail of the amount of interest accrued
on any Swingline Loans during the Interest Period ending on such date and the
L/C Provider shall notify the Administrative Agent in reasonable detail of the
amount of interest accrued on any Unreimbursed L/C Drawings during such Interest
Period and the amount of fees accrued on any Undrawn L/C Face Amounts during
such Interest Period and (y) 3:00 p.m. on such date, the Administrative Agent
shall notify the Servicer, the Trustee, Brand Holdings II (on behalf of the
Co-Issuers) and the Manager of the amount of such accrued interest and fees as
set forth in such notices.

(d) All accrued interest pursuant to Section 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.

(e) In addition, under the circumstances set forth in Section 3.4 of the Series
2012-1 Supplement, the Co-Issuers shall jointly and severally pay quarterly
interest in respect of the Series 2012-1 Class A-1 Outstanding Principal Amount
in an amount equal to the Series 2012-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest payable pursuant to such Section 3.4 subject to and in
accordance with the Priority of Payments.

(f) All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2012-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2012-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest accruing on any Base Rate Advances shall be made on the
basis of a 365 (or 366, as applicable) day year and actual number of days
elapsed. Whenever any payment of interest, principal or fees hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the amount of interest owed. Interest shall accrue on each
Advance, Swingline Loan and Unreimbursed L/C Drawing from and including the day
on which it is made to but excluding the date of repayment thereof.

 

26



--------------------------------------------------------------------------------

SECTION 3.02 Fees.

(a) The Co-Issuers jointly and severally shall pay to the Administrative Agent
for its own account the Administrative Agent Fees (as defined in the Series
2012-1 Class A-1 VFN Fee Letter, collectively, the “Administrative Agent Fees”)
in accordance with the terms of the Series 2012-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

(b) On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Co-Issuers jointly and severally shall, in accordance with
Section 4.01, pay to each Funding Agent, for the account of the related
Committed Note Purchaser(s), the Undrawn Commitment Fees (as defined in the
Series 2012-1 Class A-1 VFN Fee Letter, the “Undrawn Commitment Fees”) in
accordance with the terms of the Series 2012-1 Class A-1 VFN Fee Letter and
subject to the Priority of Payments.

(c) The Co-Issuers jointly and severally shall pay (i) the fees required
pursuant to Section 2.07 in respect of Letters of Credit and (ii) any other fees
set forth in the Series 2012-1 Class A-1 VFN Fee Letter (including any upfront
and extension fees) subject to the Priority of Payments.

(d) All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.

SECTION 3.03 Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Co-Issuers
that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Period with respect thereto or sooner, if required by such law or
assertion. For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all regulations, requests, guidelines or
directives issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and been adopted
subsequent to the date hereof.

 

27



--------------------------------------------------------------------------------

SECTION 3.04 Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a) by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or

(b) with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Period for which has not then
commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Period,

then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and Brand Holdings II (on behalf of the Co-Issuers), the
obligations of the Investors to fund or maintain any Advance as a Eurodollar
Advance after the end of the then-current Eurodollar Interest Period, if any,
with respect thereto shall forthwith be suspended and on the date such notice is
given such Advances will convert to Base Rate Advances until the Administrative
Agent has notified the Funding Agents and Brand Holdings II (on behalf of the
Co-Issuers) that the circumstances causing such suspension no longer exist.

SECTION 3.05 Increased Costs, etc. The Co-Issuers jointly and severally agree to
reimburse each Investor and any Program Support Provider (each, an “Affected
Person”, which term, for purposes of Sections 3.07 and 3.08, shall also include
the Swingline Lender and the L/C Issuing Bank) for any increase in the cost of,
or any reduction in the amount of any sum receivable by any such Affected
Person, including reductions in the rate of return on such Affected Person’s
capital, in respect of funding or maintaining (or of its obligation to fund or
maintain) any Advances that arise in connection with any Changes in Law, except
for such Changes in Law with respect to increased capital costs and Taxes which
shall be governed by Sections 3.07 and 3.08, respectively (whether or not
amounts are payable thereunder in respect thereof). For purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof. Each
such demand shall be provided to the related Funding Agent and the Co-Issuers in
writing and shall state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Affected Person for such
increased cost or reduced amount of return. Such additional amounts (“Increased
Costs”) shall be deposited into the Collection Account by the Co-Issuers within
five (5) Business Days of receipt of such notice to be payable as Class A-1
Senior

 

28



--------------------------------------------------------------------------------

Notes Other Amounts, subject to and in accordance with the Priority of Payments,
to the Administrative Agent and by the Administrative Agent to such Funding
Agent and by such Funding Agent directly to such Affected Person, and such
notice shall, in the absence of manifest error, be conclusive and binding on the
Co-Issuers; provided that with respect to any notice given to the Co-Issuers
under this Section 3.05 the Co-Issuers shall not be under any obligation to pay
any amount with respect to any period prior to the date that is 90 days prior to
such demand if the relevant Affected Person knew or could reasonably have been
expected to know of the circumstances giving rise to such increased costs or
reductions in the rate of return; provided further that the foregoing limitation
shall not apply to any increased costs or reductions in rate of return arising
out of any retroactive application of any Change in Law within such 90-day
period.

SECTION 3.06 Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:

(a) any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Decrease or the acceleration
of the maturity of such Eurodollar Advance) of the principal amount of any
Eurodollar Advance on a date other than the scheduled last day of the Eurodollar
Interest Period applicable thereto;

(b) any Advance not being funded or maintained as a Eurodollar Advance after a
request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or

(c) any failure of the Co-Issuers to make a Decrease, prepayment or redemption
with respect to any Eurodollar Advance after giving notice thereof pursuant to
the applicable provisions of the Series 2012-1 Supplement;

then, upon the written notice of any Affected Person to the related Funding
Agent and the Co-Issuers, the Co-Issuers jointly and severally shall deposit
into the Collection Account (within five (5) Business Days of receipt of such
notice) to be payable as Class A-1 Senior Notes Other Amounts, subject to and in
accordance with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent and such Funding Agent shall pay
directly to such Affected Person such amount (“Breakage Amount” or “Series
2012-1 Class A-1 Breakage Amount”) as will (in the reasonable determination of
such Affected Person) reimburse such Affected Person for such loss or expense;
provided that with respect to any notice given to the Co-Issuers under this
Section 3.06 the Co-Issuers shall not be under any obligation to pay any amount
with respect to any period prior to the date that is 90 days prior to such
notice if the relevant Affected Person knew or could reasonably have been
expected to know of the circumstances giving rise to such loss or expense. Such
written notice (which shall include calculations in reasonable detail) shall, in
the absence of manifest error, be conclusive and binding on the Co-Issuers.

 

29



--------------------------------------------------------------------------------

SECTION 3.07 Increased Capital Costs. If any Change in Law affects or would
(i) affect the amount of capital required or reasonably expected to be
maintained by any Affected Person or any Person controlling such Affected Person
or (ii) subject any Affected Person or any Person controlling such Affected
Person to any Taxes (other than Class A-1 Taxes and Non-Excluded Taxes, in each
case, imposed on or with respect to any payment made by or on account of any
obligation of the Co-Issuers under this Agreement or any Related Document) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
and such Affected Person determines in its sole and absolute discretion that the
rate of return on its or such controlling Person’s capital as a consequence of
its commitment hereunder or under a Program Support Agreement or the Advances,
Swingline Loans or Letters of Credit made or issued by such Affected Person is
reduced to a level below that which such Affected Person or such controlling
Person would have achieved but for the occurrence of any such circumstance,
then, in any such case after notice from time to time by such Affected Person
(or in the case of an L/C Issuing Bank, by the L/C Provider) to the related
Funding Agent and the Co-Issuers (or, in the case of the Swingline Lender or the
L/C Provider, to the Co-Issuers), the Co-Issuers jointly and severally shall
deposit into the Collection Account within five (5) Business Days of the
Co-Issuers’ receipt of such notice, to be payable as Class A-1 Senior Notes
Other Amounts, subject to and in accordance with the Priority of Payments, to
the Administrative Agent and by the Administrative Agent to such Funding Agent
(or, in the case of the Swingline Lender or the L/C Provider, directly to such
Person) and such Funding Agent shall pay to such Affected Person, such amounts
(“Increased Capital Costs”) as will be sufficient to compensate such Affected
Person or such controlling Person for such reduction in rate of return; provided
that with respect to any notice given to the Co-Issuers under this Section 3.07
the Co-Issuers shall not be under any obligation to pay any amount with respect
to any period prior to the date that is 90 days prior to such notice if the
relevant Affected Person knew or could reasonably have been expected to know of
the Change in Law; provided further that the foregoing limitation shall not
apply to any increased costs or reductions in rate of return arising out of any
retroactive application of any Change in Law within such 90-day period. A
statement of such Affected Person as to any such additional amount or amounts
(including calculations thereof in reasonable detail), in the absence of
manifest error, shall be conclusive and binding on the Co-Issuers. In
determining such additional amount, such Affected Person may use any method of
averaging and attribution that it (in its reasonable discretion) shall deem
applicable so long as it applies such method to other similar transactions. For
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all regulations, requests, guidelines or directives issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, are
deemed to have gone into effect and been adopted subsequent to the date hereof.

 

30



--------------------------------------------------------------------------------

SECTION 3.08 Taxes.

(a) Except as otherwise required by law, all payments by the Co-Issuers of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
any present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges in the nature
of a tax imposed by any taxing authority including all interest, penalties or
additions to tax and other liabilities with respect thereto (all such taxes,
fees, duties, withholdings and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person
(i) net income, franchise (imposed in lieu of net income) or similar Class A-1
Taxes (and including branch profits or alternative minimum Class A-1 Taxes) and
any other Class A-1 Taxes imposed or levied on the Affected Person as a result
of a connection between the Affected Person and the jurisdiction of the
governmental authority imposing such Class A-1 Taxes or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Affected Person having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Related Document), (ii) with respect to any Affected
Person organized under the laws of a jurisdiction other than the United States
or any state of the United States (“Foreign Affected Person”), any United States
withholding tax that is imposed on amounts payable to the Foreign Affected
Person at the time the Foreign Affected Person becomes a party to this Agreement
(or designates a new lending office, other than pursuant to Section 3.09),
except to the extent that such Foreign Affected Person (or its assignor, if any)
was already entitled, at the time of the designation of the new lending office
(or assignment), to receive additional amounts from the Co-Issuers with respect
to withholding tax and (iii) any Class A-1 Taxes imposed pursuant to FATCA (such
Class A-1 Taxes not excluded by (i), (ii) or (iii) above being called
“Non-Excluded Taxes”). If any Class A-1 Taxes are imposed and required by law to
be deducted from any amount payable by the Co-Issuers hereunder to an Affected
Person, then (x) if such Class A-1 Taxes are Non-Excluded Taxes, the amount of
the payment shall be increased so that such payment is made, after withholding
or deduction for or on account of such Non-Excluded Taxes (including any
Non-Excluded Taxes on such additional amount), in an amount that is not less
than the amount provided for hereunder and (y) the Co-Issuers shall withhold the
amount of such Class A-1 Taxes from such payment (as increased, if applicable,
pursuant to the preceding clause (x)) and shall pay such amount, subject to and
in accordance with the Priority of Payments, to the taxing authority imposing
such Class A-1 Taxes in accordance with applicable law.

(b) Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person or its agent with respect to any payment received by such
Affected Person or its agent from the Co-Issuers or otherwise in respect of any
Related Document or the transactions contemplated therein, such Affected Person
or its agent may pay such Non-Excluded Taxes and the Co-Issuers will jointly and
severally, within five (5) Business Days of any Co-Issuer’s receipt of written
notice stating the amount of such Non-Excluded Taxes (including the calculation
thereof in reasonable detail), deposit into

 

31



--------------------------------------------------------------------------------

the Collection Account, to be distributed as Class A-1 Senior Notes Other
Amounts, subject to and in accordance with the Priority of Payments, such
additional amounts (collectively, “Increased Tax Costs,” which term shall
include all amounts payable by or on behalf of any Co-Issuer pursuant to this
Section 3.08) as is necessary in order that the net amount received by such
Affected Person or agent after the payment of such Non-Excluded Taxes (including
any Non-Excluded Taxes on such additional amount) shall equal the amount such
Person would have received had no such Non-Excluded Taxes been asserted.

(c) As promptly as practicable after the payment of any Class A-1 Taxes, and in
any event within thirty (30) days of any such payment being due, the Co-Issuers
shall furnish to each applicable Affected Person or its agents a certified copy
of an official receipt (or other documentary evidence satisfactory to such
Affected Person and agents) evidencing the payment of such Class A-1 Taxes. If
the Co-Issuers fail to pay any Class A-1 Taxes that are Non-Excluded Taxes when
due to the appropriate taxing authority or fail to remit to the Affected Persons
or their agents the required receipts (or such other documentary evidence) with
respect to such Taxes, the Co-Issuers shall jointly and severally indemnify (by
depositing such amounts into the Collection Account, to be distributed subject
to and in accordance with the Priority of Payments) each Affected Person and its
agents for any Non-Excluded Taxes that may become payable by any such Affected
Person or its agents as a result of any such failure.

(d) Each Affected Person (other than any Affected Person that is not a Foreign
Affected Person and is a corporation for United States federal income tax
purposes) on or prior to the date it becomes a party to this Agreement (and from
time to time thereafter as soon as practicable after the obsolescence,
expiration or invalidity of any form or document previously delivered) and to
the extent permissible under then current law, shall deliver to any Co-Issuer
(or to more than one Co-Issuer, as the Co-Issuers may reasonably request), a
United States Internal Revenue Service Form W-8BEN, Form W-8ECI, Form W-8IMY or
Form W-9, as applicable, or applicable successor form, or such other forms or
documents (or successor forms or documents), appropriately completed and
executed, as may be applicable to establish the extent to which a payment to
such Affected Person is exempt from withholding or deduction of United States
federal withholding taxes. At the times prescribed in the preceding sentence,
each Affected Person shall deliver to any Co-Issuer (or to more than one
Co-Issuer, as the Co-Issuers may reasonably request), any other forms or
documents (or successor forms or documents), appropriately completed and
executed, as may be applicable to establish the extent to which a payment to
such Affected Person is exempt from withholding or deduction of Non-Excluded
Taxes other than United States federal withholding taxes, provided that the
delivery of such documentation shall not be required if in the Affected Person’s
reasonable judgment such delivery would subject such Affected Person to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Affected Person. The Co-Issuers shall not be
required to pay any increased amount under Section 3.08(a) or Section 3.08(b) to
an Affected Person in respect of the withholding or deduction of United States
federal withholding taxes or other Non-Excluded Taxes imposed as the result of
the failure or inability (other than as a result of a Change in Law) of such
Affected Person to comply with the requirements set forth in this
Section 3.08(d). The Co-Issuers may rely on any form or document provided
pursuant to this Section 3.08(d) until notified otherwise by the Affected Person
that delivered such form or document.

 

32



--------------------------------------------------------------------------------

(e) If an Affected Person determines, in its sole reasonable discretion, that it
has received a refund of any Non-Excluded Taxes as to which it has been
indemnified pursuant to this Section 3.08 or as to which it has been paid
additional amounts pursuant to this Section 3.08, it shall promptly notify a
Co-Issuer and the Manager in writing of such refund and shall, within 30 days
after receipt of a written request from the Co-Issuers, pay over such refund to
a Co-Issuer (but only to the extent of indemnity payments made or additional
amounts paid to such Affected Person under this Section 3.08 with respect to the
Non-Excluded Taxes giving rise to such refund), net of all out-of-pocket
expenses (including the net amount of Taxes, if any, imposed on or with respect
to such refund or payment) of the Affected Person and without interest (other
than any interest paid by the relevant taxing authority that is directly
attributable to such refund of such Non-Excluded Taxes); provided that the
Co-Issuers, immediately upon the request of the Affected Person to any Co-Issuer
(which request shall include a calculation in reasonable detail of the amount to
be repaid), agree to repay the amount of the refund (and any applicable
interest) (plus any penalties, interest or other charges imposed by the relevant
taxing authority with respect to such amount) to the Affected Person in the
event the Affected Person or any other Person is required to repay such refund
to such taxing authority. This Section 3.08 shall not be construed to require
the Affected Person to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Co-Issuers or any other
Person.

SECTION 3.09 Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of
Section 3.05 or 3.07 or the payment of additional amounts to it under
Section 3.08(a) or (b) with respect to such Committed Note Purchaser, it will,
if requested by the Co-Issuers, use reasonable efforts (subject to overall
policy considerations of such Committed Note Purchaser) to designate another
lending office for any Advances affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or its related Conduit
Investor to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Co-Issuers or the rights of any Committed Note Purchaser
pursuant to Section 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Co-Issuers in writing that such Committed Note Purchaser will be unable to
designate another lending office, the Co-Issuers may replace every member (but
not any subset thereof) of such Committed Note Purchaser’s entire Investor Group
by giving written notice to each member of such Investor Group and the
Administrative Agent designating one or more Persons that are willing and able
to purchase each member of such Investor Group’s rights and obligations under
this Agreement for a purchase price that with respect to each such member of
such Investor Group will equal the amount owed to each such member of such
Investor Group with respect to the Series 2012-1 Class A-1 Advance Notes
(whether arising under the Indenture, this Agreement, the

 

33



--------------------------------------------------------------------------------

Series 2012-1 Class A-1 Advance Notes or otherwise). Upon receipt of such
written notice, each member of such Investor Group shall assign its rights and
obligations under this Agreement pursuant to and in accordance with Sections
9.17(a), (b) and (c), as applicable, in consideration for such purchase price
and at the reasonable expense of the Co-Issuers (including, without limitation,
the reasonable documented fees and out-of-pocket expenses of counsel to each
such member); provided, however, that no member of such Investor Group shall be
obligated to assign any of its rights and obligations under this Agreement if
the purchase price to be paid to such member is not at least equal to the amount
owed to such member with respect to the Series 2012-1 Class A-1 Advance Notes
(whether arising under the Indenture, this Agreement, the Series 2012-1
Class A-1 Advance Notes or otherwise).

ARTICLE IV

OTHER PAYMENT TERMS

SECTION 4.01 Time and Method of Payment. Except as otherwise provided in
Section 4.02, all amounts payable to any Funding Agent or Investor hereunder or
with respect to the Series 2012-1 Class A-1 Advance Notes shall be made by wire
transfer of immediately available funds in Dollars not later than 1:00 p.m.
(New York City time) on the date due to the applicable Funding Agent for the
benefit of the applicable Person, or upon the order of the applicable Funding
Agent for the benefit of the applicable Person, its pro rata share (or other
applicable share as provided herein) of such payment by wire transfer in like
funds as received. Except as otherwise provided in Section 2.07 and
Section 4.02, all amounts payable to the Swingline Lender or the L/C Provider
hereunder or with respect to the Swingline Loans and L/C Obligations shall be
made to or upon the order of the Swingline Lender or the L/C Provider,
respectively, by wire transfer of immediately available funds in Dollars not
later than 1:00 p.m. (New York City time) on the date due. Any funds received
after that time will be deemed to have been received on the next Business Day.
The Co-Issuers’ obligations hereunder in respect of any amounts payable to any
Investor shall be discharged to the extent funds are disbursed by the Co-Issuers
to the applicable Funding Agent for the benefit of the applicable Person, or
upon the order of the applicable Funding Agent for the benefit of the applicable
Person as provided herein or by the Trustee or Paying Agent in accordance with
Section 4.02 whether or not such funds are properly applied by the applicable
Funding Agent or by the Trustee or Paying Agent.

SECTION 4.02 Order of Distributions (a) . Subject to Section 9.18(c)(ii), any
amounts deposited into the Series 2012-1 Class A-1 Distribution Account in
respect of accrued interest, letter of credit fees or undrawn commitment fees
shall be distributed by the Trustee or the Paying Agent, as applicable, on the
date due and payable under the Indenture and in the manner provided therein, to
the Series 2012-1 Class A-1 Noteholders of record on the applicable Record Date,
ratably in proportion to the respective amounts due to such payees at each
applicable level of the Priority of Payments in accordance with the applicable
Quarterly Noteholders’ Statement, the applicable written report provided to the
Trustee under the Series 2012-1 Supplement or as provided in Section 3.3 of the
Series 2012-1 Supplement. Subject to Section 9.18(c)(ii), any amounts deposited
into the Series 2012-1 Class A-1 Distribution Account in respect of outstanding
principal

 

34



--------------------------------------------------------------------------------

or face amounts shall be distributed by the Trustee or the Paying Agent, as
applicable, on the date due and payable under the Indenture and in the manner
provided therein, to the Series 2012-1 Class A-1 Noteholders of record on the
applicable Record Date, in the following order of priority in accordance with
the applicable Quarterly Noteholders’ Statement, the applicable written report
provided to the Trustee under the Series 2012-1 Supplement or as provided in
Section 3.3 of the Series 2012-1 Supplement: first, to the Swingline Lender and
the L/C Provider in respect of outstanding Swingline Loans and Unreimbursed L/C
Drawings, ratably in proportion to the respective amounts due to such payees;
second, to the other Series 2012-1 Class A-1 Noteholders in respect of their
outstanding Advances, ratably in proportion thereto; and, third, any balance
remaining of such amounts (up to an aggregate amount not to exceed the amount of
Undrawn L/C Face Amounts at such time) shall be paid to the L/C Provider, to be
deposited by the L/C Provider into a cash collateral account in the name of the
L/C Provider in accordance with Section 4.03(b). Any amounts distributed to any
Funding Agent pursuant to the Priority of Payments in respect of any other
amounts related to the Class A-1 Notes shall be distributed by the applicable
Funding Agent in accordance with Section 4.01 on the date such amounts are due
and payable hereunder to the applicable Series 2012-1 Class A-1 Noteholders
and/or the Funding Agent for its own account, as applicable, ratably in
proportion to the respective aggregate of such amounts due to such payees.

SECTION 4.03 L/C Cash Collateral. (a) If as of the Required Expiration Date, any
Undrawn L/C Face Amounts remain in effect, the Co-Issuers shall either
(i) provide cash collateral (in an aggregate amount equal to the amount of
Undrawn L/C Face Amounts at such time, to the extent that such amount of cash
collateral has not been provided pursuant to Section 4.02 or 9.18(c)(ii)) to the
L/C Provider, to be deposited by the L/C Provider into a cash collateral account
in the name of the L/C Provider in accordance with Section 4.03(b) or (ii) other
than with respect to Interest Reserve Letters of Credit, make arrangements
satisfactory to the L/C Provider in its sole and absolute discretion with the
L/C Provider (and, if the L/C Provider is not the L/C Issuing Bank with respect
to such Letter of Credit, the L/C Issuing Bank) pursuant to Section 4.04 such
that any Letters of Credit that remain outstanding as of the date that is ten
Business Days prior to the Commitment Termination Date shall cease to be deemed
outstanding or to be deemed “Letters of Credit” for purposes of this Agreement
as of the Commitment Termination Date.

(b) All amounts to be deposited in a cash collateral account pursuant to
Section 4.02, Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C
Provider as collateral to secure the Co-Issuers’ Reimbursement Obligations with
respect to any outstanding Letters of Credit. The L/C Provider shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposit in Permitted Investments, which investments shall be made at the written
direction, and at the risk and expense, of Brand Holdings II (provided that if
an Event of Default has occurred and is continuing, such investments shall be
made solely at the option and sole discretion of the L/C Provider), such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account and all Taxes on such amounts shall
be payable by the Co-Issuers. Moneys in such account shall automatically be
applied by such L/C Provider to

 

35



--------------------------------------------------------------------------------

reimburse it for any Unreimbursed L/C Drawings. Upon expiration of all
then-outstanding Letters of Credit and payment in full of all Unreimbursed L/C
Drawings, any balance remaining in such account shall be paid over (i) if the
Base Indenture and any Series Supplement remain in effect, to the Trustee to be
deposited into the Collection Account and distributed in accordance with the
terms of the Base Indenture and (ii) otherwise to Brand Holdings II; provided
that, upon an Investor ceasing to be a Defaulting Investor in accordance with
Section 9.18(d), any amounts of cash collateral provided pursuant to
Section 9.18(c)(ii) upon such Investor becoming a Defaulting Investor shall be
released and applied as such amounts would have been applied had such Investor
not become a Defaulting Investor.

SECTION 4.04 Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Related Document, a
Letter of Credit (other than an Interest Reserve Letter of Credit) shall cease
to be deemed outstanding for all purposes of this Agreement and each other
Related Document if and to the extent that provisions, in form and substance
satisfactory to the L/C Provider (and, if the L/C Provider is not the L/C
Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in its
sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and Brand Holdings II, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

SECTION 5.01 Authorization and Action of the Administrative Agent. Each of the
Lender Parties and the Funding Agents hereby designates and appoints Barclays
Bank PLC as the Administrative Agent hereunder, and hereby authorizes the
Administrative Agent to take such actions as agent on their behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender Party or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or otherwise exist for
the Administrative Agent. In performing its functions and duties hereunder, the
Administrative Agent shall act solely as agent for the Lender Parties and the
Funding Agents and does not assume nor shall it be deemed to have assumed any
obligation or relationship of trust or agency with or for the Co-Issuers or any
of its successors or assigns. The provisions of this Article (other than the
rights of the Co-Issuers set forth in Section 5.07) are solely for the benefit
of the Administrative Agent, the Lender Parties and the Funding Agents, and the
Co-Issuers shall not have any rights as a third party beneficiary of any such
provisions. The Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, exposes the

 

36



--------------------------------------------------------------------------------

Administrative Agent to personal liability or that is contrary to this Agreement
or any Requirement of Law. The appointment and authority of the Administrative
Agent hereunder shall terminate upon the indefeasible payment in full of the
Series 2012-1 Class A-1 Notes and all other amounts owed by the Co-Issuers
hereunder to the Administrative Agent, all members of the Investor Groups, the
Swingline Lender and the L/C Provider (the “Aggregate Unpaids”) and termination
in full of all Commitments and the Swingline Commitment and the L/C Commitment.

SECTION 5.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith.

SECTION 5.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and nonappealable judgment), or (b) responsible in any manner to any Lender
Party or any Funding Agent for any recitals, statements, representations or
warranties made by the Co-Issuers contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement for the due execution,
legality, value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of any Co-Issuer to perform its obligations
hereunder, or for the satisfaction of any condition specified in Article VII.
The Administrative Agent shall not be under any obligation to any Investor or
any Funding Agent to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Co-Issuers. The
Administrative Agent shall not be deemed to have knowledge of any Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
unless the Administrative Agent has received notice in writing of such event
from any Co-Issuer, any Lender Party or any Funding Agent.

SECTION 5.04 Reliance. The Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Co-Issuers),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate

 

37



--------------------------------------------------------------------------------

or it shall first be indemnified to its satisfaction by any Lender Party or any
Funding Agent; provided that unless and until the Administrative Agent shall
have received such advice, the Administrative Agent may take or refrain from
taking any action, as the Administrative Agent shall deem advisable and in the
best interests of the Lender Parties and the Funding Agents. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of Investor Groups holding more than 50% of
the Commitments and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lender Parties and the Funding Agents.

SECTION 5.05 Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Lender Parties and the Funding Agents expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including, without
limitation, any review of the affairs of the Co-Issuers, shall be deemed to
constitute any representation or warranty by the Administrative Agent. Each of
the Lender Parties and the Funding Agents represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

SECTION 5.06 The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Co-Issuers
or any Affiliate of the Co-Issuers as though the Administrative Agent were not
the Administrative Agent hereunder.

SECTION 5.07 Successor Administrative Agent; Defaulting Administrative Agent.

(a) The Administrative Agent may, upon 30 days notice to Brand Holdings II (on
behalf of the Co-Issuers) and each of the Lender Parties and the Funding Agents,
and the Administrative Agent will, upon the direction of Investor Groups holding
100% of the Commitments (excluding any Commitments held by Defaulting
Investors), resign as Administrative Agent. If the Administrative Agent shall
resign, then the Investor Groups holding more than (i) if no single Investor
Group holds more than 50% of the Commitments, 50% of the Commitments or (ii) if
a single Investor Group holds more than 50% of the Commitments, two thirds of
the Commitments (excluding any Commitments held by the resigning Administrative
Agent or its Affiliates, and if all Commitments are held by the resigning
Administrative Agent or its Affiliates, then the Co-Issuers), during such 30-day
period, shall appoint an Affiliate of a member of the Investor Groups as a
successor administrative agent, subject to the consent of (i) the Co-Issuers at
all times other than while an Event of Default has occurred and is continuing
(which consent of the Co-Issuers shall not be unreasonably withheld) and
(ii) the Control

 

38



--------------------------------------------------------------------------------

Party (which consent of the Control Party shall not be unreasonably withheld);
provided that the Commitment of any Defaulting Investor shall be disregarded in
the determination of whether any threshold percentage of Commitments has been
met under this Section 5.07(a). If for any reason no successor Administrative
Agent is appointed by the Investor Groups during such 30-day period, then
effective upon the expiration of such 30-day period, the Co-Issuers shall make
all payments in respect of the Aggregate Unpaids or under any fee letter
delivered in connection herewith (including, without limitation, the Series
2012-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or the Swingline
Lender or the L/C Provider, as applicable, and the Co-Issuers for all purposes
shall deal directly with the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, until such time, if any, as a successor administrative
agent is appointed as provided above, and the Co-Issuers shall instruct the
Trustee in writing accordingly. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of Section 9.05
and this Article V shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement.

(b) The Co-Issuers may, upon the occurrence of any of the following events (any
such event, a “Defaulting Administrative Agent Event”) and with the consent of
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments (the
“Required Investor Group”), remove the Administrative Agent and, upon such
removal, the Investor Groups holding more than 50% of the Commitments in the
case of clause (i) above or two thirds of the Commitments in the case of clause
(ii) above (provided that the Commitment of any Defaulting Investor shall be
disregarded in the determination of whether any threshold percentage of
Commitments has been met under this Section 5.07(b)) shall appoint an Affiliate
of a member of the Investor Groups as a successor administrative agent, subject
to the consent of (x) the Co-Issuers at all times other than while an Event of
Default has occurred and is continuing (which consent of the Co-Issuers shall
not be unreasonably withheld) and (y) the Control Party (which consent of the
Control Party shall not be unreasonably withheld): (i) an Event of Bankruptcy
with respect to the Administrative Agent; (ii) if the Person acting as
Administrative Agent or an Affiliate thereof is also an Investor, any other
event pursuant to which such Person becomes a Defaulting Investor; (iii) the
failure by the Administrative Agent to pay or remit any funds required to be
remitted when due (in each case, if amounts are available for payment or
remittance in accordance with the terms of this Agreement for application to the
payment or remittance thereof) which continues for two (2) Business Days after
such funds were required to be paid or remitted; (iv) any representation,
warranty, certification or statement made by the Administrative Agent under this
Agreement or in any agreement, certificate, report or other document furnished
by the Administrative Agent proves to have been false or misleading in any
material respect as of the time made or deemed made, and if such representation,
warranty, certification or statement is susceptible of remedy in all material
respects, is not remedied within thirty (30) calendar days after knowledge
thereof or notice by the Co-Issuers to the Administrative Agent, and if not
susceptible of remedy in all material respects, upon notice by the Co-Issuers to
the Administrative Agent or (v) any act constituting the gross negligence or
willful

 

39



--------------------------------------------------------------------------------

misconduct of the Administrative Agent. If for any reason no successor
Administrative Agent is appointed by the Investor Groups within 30 days of the
Administrative Agent’s removal pursuant to the immediately preceding sentence,
then effective upon the expiration of such 30-day period, the Co-Issuers shall
make all payments in respect of the Aggregate Unpaids or under any fee letter
delivered in connection herewith (including, without limitation, the Series
2012-1 Class A-1 VFN Fee Letter) directly to the Funding Agents or the Swingline
Lender or the L/C Provider, as applicable, and the Co-Issuers for all purposes
shall deal directly with the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, until such time, if any, as a successor administrative
agent is appointed as provided above, and the Co-Issuers shall instruct the
Trustee in writing accordingly. After any Administrative Agent’s removal
hereunder as Administrative Agent, the provisions of Section 9.05 and this
Article V shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

(c) If a Defaulting Administrative Agent Event has occurred and is continuing,
the Co-Issuers may make all payments in respect of the Aggregate Unpaids or
under any fee letter delivered in connection herewith (including, without
limitation, the Series 2012-1 Class A-1 VFN Fee Letter) directly to the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, and the
Co-Issuers for all purposes may deal directly with the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable.

SECTION 5.08 Authorization and Action of Funding Agents. Each Investor is hereby
deemed to have designated and appointed its related Funding Agent set forth next
to such Investor’s name on Schedule I (or identified as such Investor’s Funding
Agent pursuant to any applicable Assignment and Assumption Agreement or Investor
Group Supplement) as the agent of such Person hereunder, and hereby authorizes
such Funding Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to such Funding Agent by the terms of this
Agreement together with such powers as are reasonably incidental thereto. Each
Funding Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the related
Investor Group, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Funding Agent shall be read into
this Agreement or otherwise exist for such Funding Agent. In performing its
functions and duties hereunder, each Funding Agent shall act solely as agent for
the related Investor Group and does not assume nor shall it be deemed to have
assumed any obligation or relationship of trust or agency with or for the
Co-Issuers, any of their successors or assigns or any other Person. Each Funding
Agent shall not be required to take any action that exposes such Funding Agent
to personal liability or that is contrary to this Agreement or any Requirement
of Law. The appointment and authority of the Funding Agents hereunder shall
terminate upon the indefeasible payment in full of the Aggregate Unpaids of the
Investor Groups and the termination in full of all the Commitments.

SECTION 5.09 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it in good faith.

 

40



--------------------------------------------------------------------------------

SECTION 5.10 Exculpatory Provisions. Each Funding Agent and any of its
directors, officers, agents or employees shall not be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct), or (b) responsible in any manner to the related Investor
Group for any recitals, statements, representations or warranties made by the
Co-Issuers contained in this Agreement or in any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of any Co-Issuer
to perform its obligations hereunder, or for the satisfaction of any condition
specified in Article VII. Each Funding Agent shall not be under any obligation
to the related Investor Group to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Co-Issuers. Each Funding Agent shall not be deemed to have knowledge of any
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default unless such Funding Agent has received notice of such event from any
Co-Issuer or any member of the related Investor Group.

SECTION 5.11 Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Co-Issuers), independent accountants and other experts selected by such
Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.

SECTION 5.12 Non-Reliance on the Funding Agent and Other Purchasers. The related
Investor Group expressly acknowledges that its Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has not
made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Co-Issuers, shall be deemed to constitute any representation or warranty
by such Funding Agent.

 

41



--------------------------------------------------------------------------------

The related Investor Group represents and warrants to such Funding Agent that it
has and will, independently and without reliance upon such Funding Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and

creditworthiness of the Co-Issuers and made its own decision to enter into this
Agreement.

SECTION 5.13 The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Co-Issuers or any Affiliate of the
Co-Issuers as though such Funding Agent were not a Funding Agent hereunder.

SECTION 5.14 Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 The Co-Issuers. The Co-Issuers jointly and severally represent and
warrant to each Lender Party that:

(a) each of its representations and warranties in the Indenture and the other
Related Documents (other than a Related Document relating solely to a Series of
Notes other than the Series 2012-1 Notes) is true and correct (a) if not
qualified as to materiality or Material Adverse Effect, in all material respects
and (b) if qualified as to materiality or Material Adverse Effect, in all
respects, as of the date originally made, as of the date hereof and as of the
Series 2012-1 Closing Date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);

(b) no Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default has occurred and is continuing;

(c) as of the date hereof, neither they nor or any of their Affiliates, have,
directly or through an agent, engaged in any form of general solicitation or
general advertising in connection with the offering of the Series 2012-1 Class
A-1 Notes under the Securities Act or in any manner involving a public offering
within the meaning of Section 4(2) of the Securities Act including, but not
limited to, articles, notices or other communications published in any
newspaper,

 

42



--------------------------------------------------------------------------------

magazine, or similar medium or broadcast over television or radio or any seminar
or meeting whose attendees have been invited by any general solicitation or
general advertising; provided that no representation or warranty is made with
respect to the Lender Parties and their Affiliates; and none of the Co-Issuers
nor any of their Affiliates has entered into any contractual arrangement with
respect to the distribution of the Series 2012-1 Class A-1 Notes, except for
this Agreement and the other Related Documents, and the Co-Issuers will not
enter into any such arrangement;

(d) neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the Securities Act) that is or will
be integrated with the sale of the Series 2012-1 Class A-1 Notes in a manner
that would require the registration of the Series 2012-1 Class A-1 Notes under
the Securities Act;

(e) assuming the representations and warranties of each Lender Party set forth
in Section 6.03 of this Agreement are true and correct, the offer and sale of
the Series 2012-1 Class A-1 Notes in the manner contemplated by this Agreement
is a transaction exempt from the registration requirements of the Securities
Act, and the Base Indenture is not required to be qualified under the Trust
Indenture Act; and

(f) the Co-Issuers have furnished to the Administrative Agent and each Funding
Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2012-1 Notes) to which they are a party as
of the Series 2012-1 Closing Date, all of which Related Documents are in full
force and effect as of the Series 2012-1 Closing Date.

SECTION 6.02 Iconix. Iconix represents and warrants to each Lender Party that
each representation and warranty made by it in each Related Document (other than
a Related Document relating solely to a Series of Notes other than the Series
2012-1 Notes) to which it is a party (including any representations and
warranties made by it as Manager) is true and correct in all material respects
as of the date originally made, as of the date hereof and as of the Series
2012-1 Closing Date (unless stated to relate solely to a specified date, in
which case such representations and warranties shall be true and correct in all
material respects as of such specified date).

SECTION 6.03 Lender Parties. Each of the Lender Parties represents and warrants
to the Co-Issuers and Iconix as of the date hereof (or, in the case of a
successor or assign of an Investor, as of the subsequent date on which such
successor or assign shall become or be deemed to become a party hereto) that:

(a) it has had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase of the Series 2012-1 Class A-1 Notes, with the Co-Issuers and
the Manager and their respective representatives;

 

43



--------------------------------------------------------------------------------

(b) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act and has sufficient knowledge
and experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2012-1 Class A-1 Notes;

(c) it is purchasing the Series 2012-1 Class A-1 Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in clause (b) above and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Securities Act, or the rules and
regulations promulgated thereunder, with respect to the Series 2012-1 Class A-1
Notes;

(d) it understands that (i) the Series 2012-1 Class A-1 Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, (ii) the Co-Issuers are not required to register the
Series 2012-1 Class A-1 Notes under the Securities Act or any applicable state
securities laws or the securities laws of any other jurisdiction, (iii) any
permitted transferee hereunder must be meet the criteria in clause (b) above and
(iv) any transfer must comply with the provisions of Section 2.8 of the Base
Indenture, Section 4.3 of the Series 2012-1 Supplement and Section 9.03 or 9.17,
as applicable, of this Agreement;

(e) it will comply with the requirements of Section 6.03(d), above, in
connection with any transfer by it of the Series 2012-1 Class A-1 Notes;

(f) it understands that the Series 2012-1 Class A-1 Notes will bear the legend
set out in the form of Series 2012-1 Class A-1 Notes attached to the Series
2012-1 Supplement and be subject to the restrictions on transfer described in
such legend;

(g) it will obtain for the benefit of the Co-Issuers from any purchaser of the
Series 2012-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs, including by obtaining an
executed Purchaser’s Letter from such purchaser; and

(h) it has executed a Purchaser’s Letter substantially in the form of Exhibit D
hereto.

 

44



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS

SECTION 7.01 Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2012-1 Class A-1 Notes hereunder on
the Series 2012-1 Closing Date, and the Commitments, the Swingline Commitment
and the L/C Commitment will not become effective, unless:

(a) the Base Indenture, the Series 2012-1 Supplement and the other Related
Documents shall be in full force and effect;

(b) on the Series 2012-1 Closing Date, each Lender Party shall have received
either a letter, in form and substance reasonably satisfactory to it, from
Moody’s stating that a long-term rating of “Baa1” has been assigned to the
Series 2012-1 Class A-1 Notes or a letter, in form and substance reasonably
satisfactory to it, from S&P stating that a long-term rating of “BBB+” has been
assigned to the Series 2012-1 Class A-1 Notes;

(c) each Lender Party shall have received opinions of counsel, in each case
dated as of the Series 2012-1 Closing Date and addressed to the Lender Parties,
from White & Case LLP, as counsel to the Co-Issuers and Iconix, and such local
and special counsel as the Administrative Agent shall reasonably request, dated
as of the Series 2012-1 Closing Date and addressed to the Lender Parties, with
respect to such matters as the Administrative Agent shall reasonably request
(including, without limitation, company matters, non-consolidation matters,
security interest matters relating to the Collateral, tax and no-conflicts
matters, and “true contribution” matters); and

(d) at the time of such issuance, the additional conditions set forth in
Schedule III and all other conditions to the issuance of the Series 2012-1 Class
A-1 Notes under the Indenture shall have been satisfied or waived by such Lender
Party.

SECTION 7.02 Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2012-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group, (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2012-1

 

45



--------------------------------------------------------------------------------

Class A-1 Swingline Note or Series 2012-1 Class A-1 L/C Note, as applicable,
registered in its name or in such other name as shall have been directed by it
and stating that the principal amount thereof shall not exceed the Swingline
Commitment or L/C Commitment, respectively, (c) the Co-Issuers shall have

paid all fees required to be paid by them on the Series 2012-1 Closing Date,
including all fees required hereunder or under any fee letter delivered in
connection herewith (including, without limitation the Series 2012-1 Class A-1
VFN Fee Letter) and (d) no material negative finding resulting from an annual
inspection pursuant to Section 8.01(d) shall exist; provided that this clause
(d) shall be deemed satisfied as soon as the Co-Issuers have resolved such
material negative finding to the reasonable satisfaction of the Required
Investor Group.

SECTION 7.03 Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to
Section 2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline
Lender to fund any Swingline Loan (including the initial one) and of the L/C
Provider to provide any Letter of Credit (including the initial one),
respectively, shall be subject to the conditions precedent that on the date of
such funding or provision, before and after giving effect thereto and to the
application of any proceeds therefrom, the following statements shall be true
(without regard to any waiver, amendment or other modification of this
Section 7.03 or any definitions used herein consented to by the Control Party
unless Investors holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments
(provided that the Commitment of any Defaulting Investor shall be disregarded in
the determination of whether any threshold percentage of Commitments has been
met under this Section 7.03) have consented to such waiver, amendment or other
modification for purposes of this Section 7.03); provided, however, that if a
Rapid Amortization Event has occurred and been declared by the Control Party
pursuant to Section 9.1(a), (b), (c), (d), or (e) of the Base Indenture, consent
to such waiver, amendment or other modification from all Investors (provided
that it shall not be the obligation of the Control Party to obtain such consent
from the Investors) as well as the Control Party is required for purposes of
this Section 7.03; and provided further that if the second proviso to
Section 9.01 is applicable to such waiver, amendment or other modification, then
consent to such waiver, amendment or other modification from the Persons
required by such proviso shall also be required for purposes of this
Section 7.03):

(a) (i) the representations and warranties of the Co-Issuers set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (i) if qualified as
to materiality or Material Adverse Effect, in all respects and (ii) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date);

 

46



--------------------------------------------------------------------------------

(b) there shall be no Potential Rapid Amortization Event, Rapid Amortization
Event, Default or Event of Default or Series 2012-1 Cash Trapping Period in
existence at the time of, or after giving effect to, such funding or issuance,
and no Change of Control to which the Control Party has not provided its prior
written consent;

(c) in the case of any Borrowing, the Co-Issuers shall have delivered or have
been deemed to have delivered to the Administrative Agent an executed advance
request in the form of Exhibit A hereto with respect to such Borrowing (each
such request, an “Advance Request” or a “Series 2012-1 Class A-1 Advance
Request”);

(d) the Senior Notes Interest Reserve Amount will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw;

(e) all Undrawn Commitment Fees, Administrative Agent Fees, L/C Quarterly Fees
and L/C Fronting Fees due and payable on or prior to the date of such funding or
issuance shall have been paid in full;

(f) all conditions to such extension of credit or provision specified in
Section 2.02, 2.03, 2.06 or 2.07 of this Agreement, as applicable, shall have
been satisfied; and

(g) no material negative finding resulting from an annual inspection pursuant to
Section 8.01(d) shall exist; provided that this clause (g) shall be deemed
satisfied as soon as the Co-Issuers have resolved such material negative finding
to the reasonable satisfaction of the Required Investor Group.

The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Co-Issuers and the Manager
that all conditions precedent to such funding or provision have been satisfied
or will be satisfied concurrently therewith.

ARTICLE VIII

COVENANTS

SECTION 8.01 Covenants. Each of the Co-Issuers, jointly and severally, and the
Manager, severally, covenants and agrees that, until all Aggregate Unpaids have
been paid in full and all Commitments, the Swingline Commitment and the L/C
Commitment have been terminated, it will:

(a) unless waived in writing by the Control Party in accordance with Section 9.7
of the Base Indenture, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Related Document to which
it is a party;

 

47



--------------------------------------------------------------------------------

(b) not amend, modify, waive or give any approval, consent or permission under
any provision of the Base Indenture or any other Related Document to which it is
a party unless any such amendment, modification, waiver or other action is in
writing and made in accordance with the terms of the Base Indenture or such
other Related Document, as applicable;

(c) at the same time any report, notice or other document (other than any
report, notice or document relating solely to a Series of Notes other than the
Series 2012-1 Notes) is provided to the Rating Agencies and/or the Trustee, or
caused to be provided, by the Co-Issuers or the Manager under the Base Indenture
(including, without limitation, under Sections 8.8, 8.9 and/or 8.11 thereof), or
under the Series 2012-1 Supplement or this Agreement, provide the Administrative
Agent (who shall promptly provide a copy thereof to the Lender Parties) with a
copy of such report, notice or other document; provided, however, that neither
the Manager nor the Co-Issuers shall have any obligation under this
Section 8.01(c) to deliver to the Administrative Agent copies of any Quarterly
Noteholders’ Statements that relate solely to a Series of Notes other than the
Series 2012-1 Notes;

(d) once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of such Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Co-Issuers’ expense, access
(as a group, and not individually unless only one such Person desires such
access) to the offices of the Manager, the Co-Issuers and any other
Securitization Entities, (i) to examine and make copies of and abstracts from
all documentation relating to the Collateral on the same terms as are provided
to the Trustee under Section 8.6 of the Base Indenture, and (ii) to visit the
offices and properties of the Manager, the Co-Issuers and any other
Securitization Entities for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to the Collateral, or the
administration and performance of the Base Indenture, the Series 2012-1
Supplement and the other Related Documents with any of the officers or employees
of, the Manager, the Co-Issuers and/or any other Securitization Entities, as
applicable, having knowledge of such matters; provided, however, that upon the
occurrence and continuation of a Potential Rapid Amortization Event, Rapid
Amortization Event, Series 2012-1 Cash Trapping Period, Default or Event of
Default, the Administrative Agent, any Funding Agent, the Swingline Lender or
the L/C Provider, or any of their respective agents, representatives or
permitted assigns, at the Co-Issuers’ expense may do any of the foregoing at any
time during normal business hours and without advance notice; provided, further,
that, in addition to any visits made pursuant to provision of an Annual
Inspection Notice or during the continuation of a Potential Rapid Amortization
Event, Rapid Amortization Event, Default or Event of Default, the Administrative
Agent, any Funding Agent, the Swingline Lender or the L/C Provider, or any of
their respective agents, representatives or permitted assigns, at their own
expense, may do any of the foregoing at any time

 

48



--------------------------------------------------------------------------------

during normal business hours following reasonable prior notice; and provided,
further, that the Funding Agents, the Swingline Lender and the L/C Provider will
be permitted to provide input to the Administrative Agent with respect to the
timing of delivery, and content, of the Annual Inspection Notice; provided, the
timing of delivery and content of the Annual Inspection Notice shall be subject
to the consent of the Required Investor Group;

(e) not take, or cause to be taken, any action, including, without limitation,
acquiring any Margin Stock, that could cause the transactions contemplated by
the Related Documents to fail to comply with the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;

(f) not permit any amounts owed with respect to the Series 2012-1 Class A-1
Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;

(g) promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2012-1
Notes), the Co-Issuers, the Manager or any Securitization Entities as the
Administrative Agent may from time to time reasonably request;

(h) deliver to the Administrative Agent (who shall promptly provide a copy
thereof to the Lender Parties), the financial statements prepared pursuant to
Section 4.1 of the Base Indenture at the same time as the delivery of such
statements under the Base Indenture; and

(i) not (i) permit any Co-Issuer to use the proceeds of any draw under the
Series 2012-1 Class A-1 Notes to make distributions on its limited liability
company interests to Iconix if such distributions will be used by Iconix pay
dividends on Iconix shares, (ii) permit any Co-Issuer to use the proceeds of any
draw under the Series 2012-1 Class A-1 Notes to make distributions on its
limited liability company interests to Iconix if such distributions will be used
by Iconix to repurchase Iconix shares unless the aggregate amount of such
proceeds used to repurchase Iconix shares since the Series 2012-1 Closing Date
is less than or equal to $50,000,000 or (iii) designate equity contributions as
Retained Collections Contributions to the extent such equity contributions were
funded by the proceeds of a draw under the Series 2012-1 Class A-1 Notes.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.01 Amendments. No amendment to or waiver or other modification of any
provision of this Agreement, nor consent to any departure therefrom by the
Manager or the Co-Issuers, shall in any event be effective unless the same shall
be

 

49



--------------------------------------------------------------------------------

in writing and signed by the Manager, the Co-Issuers and the Administrative
Agent with the consent of the Required Investor Group; provided that the
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether such threshold percentage of Commitments has been met; provided,
however, that, in addition, (i) the prior written consent of each affected
Investor shall be required in connection with any amendment, modification or
waiver that (x) increases the amount of the Commitment of such Investor, extends
the Commitment Termination Date or the Series 2012-1 Class A-1 Senior Notes
Renewal Date, modifies the conditions to funding such Commitment or otherwise
subjects such Investor to any increased or additional duties or obligations
hereunder or in connection herewith, (y) reduces the amount or delays the timing
of payment of any principal, interest, fees or other amounts payable to such
Investor hereunder or (z) would have an effect comparable to any of those set
forth in Section 13.2(a) of the Base Indenture that require the consent of each
Noteholder or each affected Noteholder; (ii) any amendment, modification or
waiver that affects the rights or duties of any of the Swingline Lender, the L/C
Provider, the Administrative Agent or the Funding Agents shall require the prior
written consent of such affected Person; and (iii) the prior written consent of
each Investor, the Swingline Lender, the L/C Provider, the Administrative Agent
and each Funding Agent shall be required in connection with any amendment,
modification or waiver of this Section 9.01. The Administrative Agent shall give
notice to each Investor of any amendment to or waiver or other modification of
any provision of this Agreement if such Investor’s prior written consent was not
required under this Section 9.01. For purposes of any provision of any other
Indenture Document relating to any vote, consent, direction or the like to be
given by the Series 2012-1 Class A-1 Noteholders, such vote, consent, direction
or the like shall be given by the Holders of the Series 2012-1 Class A-1 Advance
Notes only and not by the Holders of any Series 2012-1 Class A-1 Swingline Notes
or Series 2012-1 Class A-1 L/C Notes except to the extent that such vote,
consent, direction or the like is to be given by each affected Noteholder.

SECTION 9.02 No Waiver; Remedies. Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 9.03 Binding on Successors and Assigns.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Co-Issuers, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that none of the

 

50



--------------------------------------------------------------------------------

Co-Issuers nor the Manager may assign its rights or obligations hereunder or in
connection herewith or any interest herein (voluntarily, by operation of law or
otherwise) without the prior written consent of each Lender Party (other than
any Defaulting Investor); provided further that nothing herein shall prevent (1)
the Co-Issuers from assigning their rights (but none of their duties or
liabilities) to the Trustee under the Base Indenture and the Series 2012-1
Supplement or (2) the Manager from assigning its rights and obligations
hereunder to a Sucessor Manager; and provided, further that none of the Lender
Parties may transfer, pledge, assign, sell participations in or otherwise
encumber its rights or obligations hereunder or in connection herewith or any
interest herein except as permitted under Section 6.03, Section 9.17 and this
Section 9.03. Nothing expressed herein is intended or shall be construed to give
any Person other than the Persons referred to in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement
except as provided in Section 9.16.

(b) Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement.

(c) In addition to its rights under Section 9.17, each Conduit Investor may at
any time assign its rights in the Series 2012-1 Class A-1 Advance Notes (and its
rights hereunder and under the Related Documents) to its related Committed Note
Purchaser or, subject to Section 6.03 and Section 9.17(f), its related Program
Support Provider or any Affiliate of any of the foregoing, in each case in
accordance with the applicable provisions of the Indenture. Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Agreement, its Series 2012-1 Class
A-1 Advance Note and all Related Documents to (i) its related Committed Note
Purchaser, (ii) its Funding Agent, (iii) any Program Support Provider who, at
any time now or in the future, provides program liquidity or credit enhancement,
including, without limitation, an insurance policy for such Conduit Investor
relating to the Commercial Paper or the Series 2012-1 Class A-1 Advance Notes,
(iv) any other Person who, at any time now or in the future, provides liquidity
or credit enhancement for the Conduit Investors, including, without limitation,
an insurance policy relating to the Commercial Paper or the Series 2012-1 Class
A-1 Advance Notes or (v) any collateral trustee or collateral agent for any of
the foregoing; provided, however, that any such security interest or lien shall
be released upon assignment of its Series 2012-1 Class A-1 Advance Note to its
related Committed Note Purchaser. Each Committed Note Purchaser may assign its
Commitment, or all or any portion of its interest under its Series 2012-1 Class
A-1 Advance Note, this Agreement and the Related Documents to any Person to the
extent permitted by Section 9.17. Notwithstanding any other provisions set forth
in this Agreement, each Committed Note Purchaser may at any time create a
security interest in all or any portion of its rights under this Agreement, its
Series 2012-1 Class A-1 Advance Note and the Related Documents in favor of any
Federal Reserve Bank in accordance with Regulation A of the F.R.S. Board or any
similar foreign entity.

 

51



--------------------------------------------------------------------------------

SECTION 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2012-1 Class A-1 Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances, the
Swingline Loans and the Letters of Credit and the execution and delivery of this
Agreement and the Series 2012-1 Class A-1 Notes and shall continue in full force
and effect until all interest on and principal of the Series 2012-1 Class A-1
Notes, and all other amounts owed to the Lender Parties, the Funding Agents and
the Administrative Agent hereunder and under the Series 2012-1 Supplement have
been paid in full, all Letters of Credit have expired or been fully cash
collateralized in accordance with the terms of this Agreement and the
Commitments, the Swingline Commitment and the L/C Commitment have been
terminated. In addition, the obligations of the Co-Issuers and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive
the termination of this Agreement.

SECTION 9.05 Payment of Costs and Expenses; Indemnification.

(a) Payment of Costs and Expenses. The Co-Issuers jointly and severally agree to
pay (by depositing such amounts into the Collection Account to be distributed
subject to and in accordance with the Priority of Payments), on the Series
2012-1 Closing Date (if invoiced at least one (1) Business Day prior to such
date) or on or before five (5) Business Days after written demand (in all other
cases), all reasonable expenses of the Administrative Agent, each initial
Funding Agent and each initial Lender Party (including the reasonable fees and
out-of-pocket expenses of one counsel to the Administrative Agent, the initial
Funding Agents and the initial Lender Parties and, if reasonably necessary, one
local counsel in any relevant jurisdiction, if any, as well as the fees and
expenses of the Rating Agencies) in connection with (i) the negotiation,
preparation, execution and delivery of this Agreement and of each other Related
Document, including schedules and exhibits, whether or not the transactions
contemplated hereby or thereby are consummated, and (ii) any amendments,
waivers, consents, supplements or other modifications to this Agreement or any
other Related Document as may from time to time hereafter be proposed. The
Co-Issuers further jointly and severally agree to pay, subject to and in
accordance with the Priority of Payments, (i) all reasonable costs incurred by
the Administrative Agent, each Funding Agent and each Lender Party in the
enforcement of, or any related waiver or amendment requested under or with
respect to, this Agreement or any other of the Related Documents or the
negotiation of any restructuring or “work-out”, whether or not consummated, of
the Related Documents (including the reasonable fees and out-of-pocket expenses
of one counsel to the Administrative Agent, the Funding Agents and the Lender
Parties and, if reasonably necessary, one local counsel in any relevant
jurisdiction and of such other counsel in the event of a perceived or actual of
conflict of interest) and (ii) any Taxes that may be payable in connection with
(1) the execution or delivery of this Agreement, (2) any Borrowing or Swingline
Loan hereunder, (3) the issuance of the Series 2012-1 Class A-1 Notes, (4) any
Letter of Credit hereunder or (5) any other Related Documents.

 

52



--------------------------------------------------------------------------------

(b) Indemnification of the Lender Parties. In consideration of the execution and
delivery of this Agreement by the Lender Parties, the Co-Issuers hereby agree to
jointly and severally indemnify and hold each Lender Party and each of their

officers, directors, employees, affiliates and agents (collectively, the
“Indemnified Parties”) harmless (by depositing such amounts into the Collection
Account to be distributed subject to and in accordance with the Priority of
Payments) from and against any and all actions, causes of action, suits, losses,
liabilities and damages, and reasonable documented costs and expenses incurred
in connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2012-1 Class A-2 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Indemnified Liabilities”), incurred
by the Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims) to the extent resulting from, or arising
out of, or relating to:

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit;

(ii) any breach by the Co-Issuers of their obligations under this Agreement or
any other Related Document; or

(iii) the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties;

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct, bad faith of or material breach of
representations or covenants set forth herein, in each case, as determined by a
court of competent jurisdiction by a final and non-appealable judgment. If and
to the extent that the foregoing undertaking may be unenforceable for any
reason, the Co-Issuers hereby jointly and severally agree to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
are covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2012-1 Class A-1 Notes pursuant to Section 9.17. The Co-Issuers
shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).

(c) Indemnification of the Administrative Agent and each Funding Agent.

(i) In consideration of the execution and delivery of this Agreement by the
Administrative Agent and each Funding Agent, the Co-Issuers hereby agree to
jointly and severally indemnify and hold the Administrative Agent and each
Funding Agent and each of their officers, directors, employees, affiliates and
agents (collectively, the “Agent Indemnified Parties”) harmless (by depositing
such amounts into the Collection Account to be distributed subject to and in

 

53



--------------------------------------------------------------------------------

accordance with the Priority of Payments) from and against any and all actions,
causes of action, suits, losses, liabilities and damages, and reasonable
documented costs and expenses incurred in connection therewith (irrespective of
whether any such Agent Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2012-1 Class
A-2 Notes), including reasonable documented attorneys’ fees and disbursements
(collectively, the “Agent Indemnified Liabilities”), incurred by the Agent
Indemnified Parties or any of them (whether in prosecuting or defending against
such actions, suits or claims) to the extent resulting from, or arising out of,
or relating to the entering into and performance of this Agreement and any other
Related Document by any of the Agent Indemnified Parties, except for any such
Agent Indemnified Liabilities arising for the account of a particular Agent
Indemnified Party by reason of the relevant Agent Indemnified Party’s gross
negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Co-Issuers hereby jointly
and severally agree to make the maximum contribution to the payment and
satisfaction of each of the Agent Indemnified Liabilities that is permissible
under applicable law. The indemnity set forth in this Section 9.05(c)(i) shall
in no event include indemnification for special, punitive, consequential or
indirect damages of any kind or for any Taxes which are covered by (or expressly
excluded from) the indemnification provided in Section 3.08. The Co-Issuers
shall give notice to the Rating Agencies of any claim for Agent Indemnified
Liabilities made under this Section 9.05(c)(i).

(ii) In consideration of the execution and delivery of this Agreement by the
Administrative Agent and the related Funding Agent, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to
indemnify and hold the Administrative Agent and each of its officers, directors,
employees, affiliates and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable costs and expenses incurred in connection therewith (solely to the
extent not reimbursed by or on behalf of the Co-Issuers) (irrespective of
whether any such Applicable Agent Indemnified Party is a party to the action for
which indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2012-1 Class
A-2 Notes), including reasonable attorneys’ fees and disbursements
(collectively, the “Applicable Agent Indemnified Liabilities”), incurred by the
Applicable Agent Indemnified Parties or any of them (whether in prosecuting or
defending against such actions, suits or claims) to the extent resulting from,
or arising out of, or relating to the entering into and performance of this
Agreement and any other Related Document by any of the Applicable Agent
Indemnified Parties, except for any such Applicable Agent Indemnified
Liabilities arising for the account of a particular Applicable

 

54



--------------------------------------------------------------------------------

Agent Indemnified Party by reason of the relevant Applicable Agent Indemnified
Party’s gross negligence or willful misconduct. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Applicable Agent Indemnified Liabilities that is permissible under applicable
law. The indemnity set forth in this Section 9.05(c)(ii) shall in no event
include indemnification for consequential or indirect damages of any kind or for
any Taxes which are covered by (or expressly excluded from) the indemnification
provided in Section 3.08.

SECTION 9.06 Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2012-1 Supplement, the documents delivered pursuant
to Article VII and the other Related Documents, including the exhibits and
schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

SECTION 9.07 Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address,
e-mail address (if provided), or facsimile number set forth below its signature
hereto, in the case of the Co-Issuers or the Manager, or on Schedule II, in the
case of the Lender Parties, the Administrative Agent and the Funding Agents, or
in each case at such other address, e-mail address or facsimile number as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by e-mail, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when transmitted (so long as
transmitted on a Business Day, otherwise the next succeeding Business Day) upon
receipt of electronic confirmation of transmission.

SECTION 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.

SECTION 9.09 Tax Characterization. Each party to this Agreement (a) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all federal, state and local income and franchise tax purposes,
the Series 2012-1 Class A-1 Notes will be treated as evidence of indebtedness,
(b) agrees to treat the Series 2012-1 Class A-1 Notes for all such purposes as
indebtedness and (c) agrees that the provisions of the Related Documents shall
be construed to further these intentions.

 

55



--------------------------------------------------------------------------------

SECTION 9.10 No Proceedings; Limited Recourse.

(a) The Securitization Entities. Each of the parties hereto (other than the
Co-Issuers) hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of the last maturing Note issued by the
Co-Issuers pursuant to the Base Indenture, it will not institute against, or
join with any other Person in instituting against, any Securitization Entity,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law, all as more particularly set forth in Section 14.13 of the Base
Indenture and subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(a) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the Securitization
Entities pursuant to this Agreement, the Series 2012-1 Supplement, the Base
Indenture or any other Related Document. In the event that a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(a), each affected Securitization Entity shall file or cause to be
filed an answer with the bankruptcy court or otherwise properly contest or cause
to be contested the filing of such a petition by any such Person against such
Securitization Entity or the commencement of such action and raise or cause to
be raised the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Lender Party in the assertion
or defense of its claims in any such proceeding involving any Securitization
Entity. The obligations of the Co-Issuers under this Agreement are solely the
limited liability company or corporate, as the case may be, obligations of the
Co-Issuers.

(b) The Conduit Investors. Each of the parties hereto (other than the Conduit
Investors) hereby covenants and agrees that it will not, prior to the date that
is one year and one day after the payment in full of the latest maturing
Commercial Paper or other debt securities or instruments issued by a Conduit
Investor, institute against, or join with any other Person in instituting
against, such Conduit Investor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law; provided, however, that nothing in this
Section 9.10(b) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from such Conduit Investor pursuant to this
Agreement, the Series 2012-1 Supplement, the Base Indenture or any other Related
Document. In the event that the Co-Issuers, the Manager or a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contest or cause to be contested the
filing of such a petition by any such Person against such Conduit Investor or
the commencement of such action and raise or cause to be raised the defense that
such Person has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. The provisions of this Section 9.10(b) shall survive the
termination of this Agreement. Nothing contained herein shall preclude
participation by the Co-Issuers, the Manager or a Lender Party in assertion or
defense of its claims in any such proceeding

 

56



--------------------------------------------------------------------------------

involving a Conduit Investor. The obligations of the Conduit Investors under
this Agreement are solely the corporate obligations of the Conduit Investors. No
recourse shall be had for the payment of any amount owing in respect of this
Agreement, including any obligation or claim arising out of or based upon this
Agreement, against any stockholder, employee, officer, agent, director, member,
affiliate or incorporator (or Person similar to an incorporator under state
business organization laws) of any Conduit Investor; provided, however, nothing
in this Section 9.10(b) shall relieve any of the foregoing Persons from any
liability that any such Person may otherwise have for its gross negligence or
willful misconduct.

SECTION 9.11 Confidentiality. Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Manager and the Co-Issuers, other than (a) to their Affiliates
and their officers, directors, employees, agents and advisors, including,
without limitation, legal counsel and accountants (it being understood that the
Person to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep it confidential),
(b) to actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Co-Issuers or the Manager,
as the case may be, has knowledge; provided that notice of such disclosure shall
be provided to the Co-Issuers to the extent permitted by such law, rule or
regulation or judicial process, as the case may be; provided further that each
Lender Party may disclose Confidential Information as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Co-Issuers or the Manager,
as the case may be, does not have knowledge if such Lender Party is prohibited
by law, rule or regulation or judicial process from disclosing such requirement
to the Co-Issuers or the Manager, as the case may be, (d) to Program Support
Providers (after obtaining such Program Support Providers’ agreement to keep
such Confidential Information confidential in a manner substantially similar to
this Section 9.11), (e) to any Rating Agency providing a rating for any Series
or Class of Notes or any Conduit Investor’s debt or (f) in the course of
litigation with the Co-Issuers, the Manager or such Lender Party; provided that
notice of such disclosure shall be provided to the Co-Issuers prior to such
disclosure.

“Confidential Information” means information that the Co-Issuers or the Manager
furnishes to a Lender Party, but does not include (i) any such information that
is or becomes generally available to the public other than as a result of a
disclosure by a Lender Party or other Person to which a Lender Party delivered
such information, (ii) any such information that was in the possession of a
Lender Party prior to its being furnished to such Lender Party by the Co-Issuers
or the Manager, or (iii) that is or becomes available to a Lender Party from a
source other than the Co-Issuers or the Manager; provided that with respect to
clauses (ii) and (iii) herein, such source is not (x) known to a Lender Party to
be bound by a confidentiality agreement with the Co-Issuers or the Manager, as
the case may be, or (y) known to a Lender Party to be otherwise prohibited from
transmitting the information by a contractual, legal or fiduciary obligation.

 

57



--------------------------------------------------------------------------------

SECTION 9.12 GOVERNING LAW; CONFLICTS WITH INDENTURE. THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT OF ANY CONFLICTS BETWEEN
THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL GOVERN.

SECTION 9.13 JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR
(TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

SECTION 9.14 WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

SECTION 9.15 Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

 

58



--------------------------------------------------------------------------------

SECTION 9.16 Third Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third party beneficiaries of this
Agreement.

SECTION 9.17 Assignment.

(a) Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at
any time sell all or any part of its rights and obligations under this
Agreement, the Series 2012-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written consent (not to be unreasonably withheld) of the Co-Issuers (or the
Manager on behalf of the Co-Issuers), the Swingline Lender and the L/C Provider,
to one or more financial institutions (an “Acquiring Committed Note Purchaser”)
pursuant to an assignment and assumption agreement, substantially in the form of
Exhibit B (the “Assignment and Assumption Agreement”), executed by such
Acquiring Committed Note Purchaser, such assigning Committed Note Purchaser, the
Funding Agent with respect to such Committed Note Purchaser, the Co-Issuers, the
Swingline Lender and the L/C Provider and delivered to the Administrative Agent;
provided that (i) no consent of the Co-Issuers shall be required for an
assignment to another Committed Note Purchaser or any Affiliate of a Committed
Note Purchaser or if a Rapid Amortization Event or an Event of Default has
occurred and is continuing and (ii) no consent of the Swingline Lender and the
L/C Provider shall be required so long as the Acquiring Committed Note Purchaser
is rated at least “A-1” from Standard & Poor’s and “P1” from Moody’s.

(b) Without limiting the foregoing, subject to Sections 6.03 and 9.17(f), each
Conduit Investor may assign all or a portion of the Investor Group Principal
Amount with respect to such Conduit Investor and its rights and obligations
under this Agreement, the Series 2012-1 Class A-1 Advance Notes and, in
connection therewith, any other Related Documents to which it is a party to a
Conduit Assignee with respect to such Conduit Investor, without the prior
written consent of the Co-Issuers. Upon such assignment by a Conduit Investor to
a Conduit Assignee, (i) such Conduit Assignee shall be the owner of the Investor
Group Principal Amount or such portion thereof with respect to such Conduit
Investor, (ii) the related administrative or managing agent for such Conduit
Assignee will act as the Funding Agent for such Conduit Assignee hereunder, with
all corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under the other Related Documents, (iii) such Conduit
Assignee and its liquidity support provider(s) and credit support provider(s)
and other related parties, in each case relating to the Commercial Paper and/or
the Series 2012-1 Class A-1 Advance Notes, shall have the benefit of all the
rights and protections provided to such Conduit Investor herein and in the other
Related Documents (including, without limitation, any limitation on recourse
against such Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all of such Conduit Investor’s obligations, if any,
hereunder or under the Base Indenture or under any other Related Document with
respect to such portion of the Investor Group Principal Amount and such Conduit

 

59



--------------------------------------------------------------------------------

Investor shall be released from such obligations, (v) all distributions in
respect of the Investor Group Principal Amount or such portion thereof with
respect to such Conduit Investor shall be made to the applicable Funding Agent
on behalf of such Conduit Assignee, (vi) the definition of the term “CP Funding
Rate” with respect to the portion of the Investor Group Principal Amount with
respect to such Conduit Investor, as applicable, funded or maintained with
commercial paper issued by such Conduit Assignee from time to time shall be
determined in the manner set forth in the definition of “CP Funding Rate”
applicable to such Conduit Assignee on the basis of the interest rate or
discount applicable to Commercial Paper issued by or for the benefit of such
Conduit Assignee (rather than any other Conduit Investor), (vii) the defined
terms and other terms and provisions of this Agreement and the other Related
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to such Conduit Assignee, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Funding Agent may reasonably request to evidence and
give effect to the foregoing. No assignment by any Conduit Investor to a Conduit
Assignee of all or any portion of the Investor Group Principal Amount with
respect to such Conduit Investor shall in any way diminish the obligation of the
Committed Note Purchasers in the same Investor Group as such Conduit Investor
under Section 2.03 to fund any Increase not funded by such Conduit Investor or
such Conduit Assignee.

(c) Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the related
Committed Note Purchaser(s) may at any time sell all or any part of their
respective rights and obligations under this Agreement, the Series 2012-1 Class
A-1 Advance Notes and, in connection therewith, any other Related Documents to
which it is a party, to a multi-seller commercial paper conduit, whose
commercial paper is rated at least “A-1” from Standard & Poor’s and “P1” from
Moody’s, and one or more financial institutions providing support to such
multi-seller commercial paper conduit (an “Acquiring Investor Group”) pursuant
to a transfer supplement, substantially in the form of Exhibit C (the “Investor
Group Supplement” or the “Series 2012-1 Class A-1 Investor Group Supplement”),
executed by such Acquiring Investor Group, the Funding Agent with respect to
such Acquiring Investor Group (including the Conduit Investor and the Committed
Note Purchasers with respect to such Investor Group), such assigning Conduit
Investor and the Committed Note Purchasers with respect to such Conduit
Investor, the Funding Agent with respect to such assigning Conduit Investor and
Committed Note Purchasers, the Co-Issuers, the Swingline Lender and the L/C
Provider and delivered to the Administrative Agent. For the avoidance of doubt,
this Section 9.17(c) is intended to permit and provide for (i) assignments from
a Committed Note Purchaser to a Conduit Investor in a different Investor Group
and (ii) assignments from a Conduit Investor to a Committed Note Purchaser in a
different Investor group, and, in each of (i) and (ii), Exhibit C shall be
revised to reflect such assignments.

(d) Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any time
assign all its rights and obligations hereunder and under the Series 2012-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Co-Issuers (or the Manager on behalf of the Co-Issuers) and the
Administrative Agent, which consent shall not be unreasonably withheld, to a
financial institution pursuant to an

 

60



--------------------------------------------------------------------------------

agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent and the Co-Issuers, whereupon the assignor shall be
released from its obligations hereunder; provided that no consent of the
Co-Issuers shall be required if a Rapid Amortization Event or an Event of
Default has occurred and is continuing; provided, further, that the prior
written consent of each Funding Agent (other than any Funding Agent with respect
to which all of the Committed Note Purchasers in such Funding Agent’s Investor
Group are Defaulting Investors), which consent shall not be unreasonably
withheld, shall be required if such financial institution is not a Committed
Note Purchaser.

(e) Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time
assign all or any portion of its rights and obligations hereunder and under the
Series 2012-1 Class A-1 L/C Note with the prior written consent of the
Co-Issuers and the Administrative Agent, which consent shall not be unreasonably
withheld, to a financial institution pursuant to an agreement with, and in form
and substance reasonably satisfactory to, the Administrative Agent and the
Co-Issuers, whereupon the assignor shall be released from its obligations
hereunder to the extent so assigned; provided that no consent of the Co-Issuers
shall be required if a Rapid Amortization Event or an Event of Default has
occurred and is continuing.

(f) Any assignment of the Series 2012-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.

SECTION 9.18 Defaulting Investors. (a) The Co-Issuers may, at their sole expense
and effort, upon notice to such Defaulting Investor and the Administrative
Agent, (i) require any Defaulting Investor to sell all of its rights,
obligations and commitments under this Agreement, the Series 2012-1 Class A-1
Notes and, in connection therewith, any other Related Documents to which it is a
party, to an assignee; provided that (x) such assignment is made in compliance
with Section 9.17 and (y) such Defaulting Investor shall have received from such
assignee an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder or (ii) remove any Defaulting
Investor as an Investor by paying to such Defaulting Investor an amount equal to
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder.

(b) In the event that a Defaulting Investor desires to sell all or any portion
of it rights, obligations and commitments under this Agreement, the Series
2012-1 Class A-1 Notes and, in connection therewith, any other Related Documents
to which it is a party, to an unaffiliated third party assignee for an amount
less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor

 

61



--------------------------------------------------------------------------------

hereunder, such Defaulting Investor shall promptly notify Brand Holdings II of
the proposed sale (the “Sale Notice”). Each Sale Notice shall certify that such
Defaulting Investor has received a firm offer from the prospective unaffiliated
third party and shall contain the material terms of the proposed sale,
including, without limitation, the purchase price of the proposed sale and the
portion of such Defaulting Investor’s rights, obligations and commitments
proposed to be sold. Brand Holdings II and any of its Affiliates shall have an
option for a period of three (3) Business Day from the date the Sale Notice is
given to elect to purchase such rights, obligations and commitments at the same
price and subject to the same material terms as described in the Sale Notice.
Brand Holdings II or any of its Affiliates may exercise such purchase option by
notifying such Defaulting Investor before expiration of such three (3) Business
Day period that it wishes to purchase all (but not a portion) of the rights,
obligations and commitments of such Defaulting Investor proposed to be sold to
such unaffiliated third party. If Brand Holdings II or any of its Affiliates
gives notice to such Defaulting Investor that it desires to purchase such,
rights, obligations and commitments, Brand Holdings II or such Affiliate shall
promptly pay the purchase price to such Defaulting Investor. If Brand Holdings
II or any of its Affiliates does not respond to any Sale Notice within such
three (3) Business Day period, Brand Holdings II and its Affiliates shall be
deemed not to have exercised such purchase option.

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
Investor becomes a Defaulting Investor, then, until such time as such Investor
is no longer a Defaulting Investor, to the extent permitted by applicable law:

(i) Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.

(ii) Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Co-Issuers shall instruct the Trustee to
apply such amounts) as follows: first, to the payment of any amounts owing by
such Defaulting Investor to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Investor to
the L/C Provider or the Swingline Lender hereunder; third, to provide cash
collateral to the L/C Provider in accordance with Section 4.03(b) in an amount
equal to the amount of Undrawn L/C Face Amounts at such time multiplied by the
Commitment Percentage of such Defaulting Investor’s Investor Group multiplied by
the Committed Note Purchaser Percentage of such Defaulting Investor; fourth, as
the Co-Issuers may request (so long as no Default or Event of Default exists),
to the funding of any Advance in respect of which such Defaulting Investor has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Co-Issuers, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Investor’s potential future funding
obligations with respect to Advances under this Agreement and (y) to provide
cash collateral to the L/C Provider in accordance with Section 4.03(b) in

 

62



--------------------------------------------------------------------------------

an amount equal to the amount of any future Undrawn L/C Face Amounts multiplied
by the Commitment Percentage of such Defaulting Investor’s Investor Group
multiplied by the Committed Note Purchaser Percentage of such Defaulting
Investor; sixth, to the payment of any amounts owing to the Investors, the L/C
Provider or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Investor, the L/C Provider or the
Swingline Lender against such Defaulting Investor as a result of such Defaulting
Investor’s breach of its obligations under this Agreement; seventh, so long as
no Default or Event of Default exists, to the payment of any amounts owing to
the Co-Issuers as a result of any judgment of a court of competent jurisdiction
obtained by the Co-Issuers against such Defaulting Investor as a result of such
Defaulting Investor’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Investor or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or any extensions of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed as an Advance
pursuant to Section 2.08(a) in respect of which such Defaulting Investor has not
fully funded its appropriate share, and (y) such Advances were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 7.03 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and extensions of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed as an Advance pursuant to
Section 2.08(a) owed to, all Non-Defaulting Investors on a pro rata basis prior
to being applied to the payment of any Advances of, participations required to
be purchased pursuant to Section 2.09(a) owed to, such Defaulting Investor until
such time as all Advances and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Investors pro rata in accordance
with the Commitments without giving effect to Section 9.18(c)(iii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Investor
that are applied (or held) to pay amounts owed by a Defaulting Investor or to
post cash collateral pursuant to this Section 9.18(c)(ii) shall be deemed paid
to and redirected by such Defaulting Investor, and each Investor irrevocably
consents hereto.

(iii) All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Co-Issuers shall have otherwise notified the Administrative Agent at
such time, the Co-Issuers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the product of any non-Defaulting Investor’s related Investor Group
Principal Amount multiplied by such non-Defaulting Investor’s Committed Note
Purchaser Percentage to exceed such non-Defaulting Investor’s Commitment Amount.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Investor arising from that Investor
having become a Defaulting Investor, including any claim of a non-Defaulting
Investor as a result of such non-Defaulting Investor’s increased exposure
following such reallocation.

 

63



--------------------------------------------------------------------------------

(iv) If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Co-Issuers shall, without prejudice to any right or
remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.

(d) If the Co-Issuers, the Administrative Agent, the Swingline Lender and the
L/C Provider agree in writing that an Investor is no longer a Defaulting
Investor, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Investor will, to the extent applicable, purchase that portion
of outstanding Advances of the other Investors or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Investors in accordance with their respective
Commitments (without giving effect to Section 9.18(c)(iii)), whereupon such
Investor will cease to be a Defaulting Investor; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Co-Issuers while that Investor was a Defaulting Investor; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Investor to Investor will
constitute a waiver or release of any claim of any party hereunder arising from
that Investor’s having been a Defaulting Investor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

ICON BRAND HOLDINGS LLC, as Co-Issuer By:  

/s/ Warren Clamen

  Name: Warren Clamen   Title: Vice President and Treasurer Address:   Icon
Brand Holdings LLC   1450 Broadway   New York, New York 10018 Attention:  
Andrew Tarshis Facsimile:   212-391-0127 ICON DE INTERMEDIATE HOLDINGS LLC, as
Co-Issuer By:  

/s/ Warren Clamen

  Name: Warren Clamen   Title: Vice President and Treasurer Address:   Icon DE
Intermediate Holdings LLC   1450 Broadway   New York, New York 10018 Attention:
  Andrew Tarshis Facsimile:   212-391-0127 ICON DE HOLDINGS LLC, as Co-Issuer
By:  

/s/ Warren Clamen

  Name: Warren Clamen   Title: Vice President and Treasurer Address:   Icon DE
IP Holdings LLC   1450 Broadway   New York, New York 10018 Attention:   Andrew
Tarshis Facsimile:   212-391-0127

 

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

ICON NY HOLDINGS LLC, as Co-Issuer By:  

/s/ Warren Clamen

  Name: Warren Clamen   Title: Vice President and Treasurer Address:   Icon NY
IP Holdings LLC   1450 Broadway   New York, New York 10018 Attention:   Andrew
Tarshis Facsimile:   212-391-0127

 

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

ICONIX BRAND GROUP, INC., as Manager By:  

/s/ Neil Cole

  Name: Neil Cole   Title: President and Chief Executive Officer Address:  
Iconix Brand Group, Inc.   1450 Broadway   New York, New York 10018 Attention:  
Andrew Tarshis Facsimile:   212-391-0127

 

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Cory Wishengrad

Name:   Cory Wishengrad Title:   Managing Director

 

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as L/C Provider By:  

/s/ Cory Wishengrad

Name:   Cory Wishengrad Title:   Managing Director

 

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Swingline Lender

By:  

/s/ Cory Wishengrad

Name:   Cory Wishengrad Title:   Managing Director

 

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Committed Note

Purchaser

By:   /s/ Cory Wishengrad Name:   Cory Wishengrad Title:   Managing Director

BARCLAYS BANK PLC, as the related Funding

Agent

By:   /s/ Cory Wishengrad Name:   Cory Wishengrad Title:   Managing Director

 

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY, as a Committed Note Purchaser By:
Guggenheim Partners Investment Management, LLC By:  

/s/ Anne B. Walsh

Name:   Anne B. Walsh Title:   Senior Managing Director MIDLAND NATIONAL LIFE
INSURANCE COMPANY, as the related Funding Agent By: Guggenheim Partners
Investment Management, LLC By:  

/s/ Anne B. Walsh

Name:   Anne B. Walsh Title:   Senior Managing Director

 

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

 

   

NORTH AMERICA COMPANY FOR LIFE AND HEALTH INSURANCE, as a Committed Note
Purchaser

 

By: Guggenheim Partners Investment Management, LLC

    By:   /s/ Anne B. Walsh     Name:   Anne B. Walsh     Title:   Senior
Managing Director     NORTH AMERICA COMPANY FOR LIFE AND HEALTH INSURANCE, as
the related Funding Agent     By: Guggenheim Partners Investment Management, LLC
    By:   /s/ Anne B. Walsh     Name:   Anne B. Walsh    

Title:

  Senior Managing Director

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

    CREDIT SUISSE AG, NEW YORK BRANCH, as Funding Agent for the Investor Group,
comprised of itself and the entities set forth below     By:   /s/ Jason Muncy  
  Name:   Jason Muncy     Title:   Vice President     By:   /s/ Michaelangelo
Raimondi     Name:   Michaelangelo Raimondi     Title:   Associate     CREDIT
SUISSE AG, CAYMAN ISLAND BRANCH, as the Committed Note Purchaser with respect to
such Investor Group     By:   /s/ Jason Muncy     Name:   Jason Muncy     Title:
  Authorized Signatory     By:   /s/ Michaelangelo Raimondi     Name:  
Michaelangelo Raimondi     Title:   Authorized Signatory     MOUNTCLIFF FUNDING,
LLC, as the Conduit Investor with respect to such Investor Group     By:   /s/
Joseph Soave     Name:   Joseph Soave    

Title:

  Chief Financial Officer

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

 

    GOLDMAN SACHS BANK USA, as a Committed Note Purchaser     By:   /s/ Mark
Walton     Name:   Mark Walton     Title:   Vice President     GOLDMAN SACHS
BANK USA, as the related Funding Agent     By:   /s/ Mark Walton     Name:  
Mark Walton     Title:   Vice President

Signature Page to Series 2012-1 Class A-1 Note Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I TO CLASS A-1         

NOTE PURCHASE AGREEMENT

INVESTOR GROUPS AND COMMITMENTS

 

Investor Group/

Funding Agent

  

Maximum

Investor Group

Principal Amount

    

Conduit Investor

(if any)

  

Committed Note

Purchaser(s)

  

Commitment

Amount

 

Barclays Bank PLC

   $ 65,000,000       N/A    Barclays Bank PLC    $ 65,000,000   

Guggenheim Partners Investment Management, LLC

   $ 7,500,000       N/A    Midland National Life Insurance Company    $
7,500,000   

Guggenheim Partners Investment Management, LLC

   $ 7,500,000       N/A    North American Company for Life and Health Insurance
   $ 7,500,000   

Credit Suisse AG, New York Branch

   $ 10,000,000       Mountcliff Funding, LLC    Credit Suisse AG, Cayman Island
Branch    $ 10,000,000   

Goldman Sachs Bank USA

   $ 10,000,000       N/A    Goldman Sachs Bank USA    $ 10,000,000   

 

Sch I - 1



--------------------------------------------------------------------------------

SCHEDULE II TO CLASS A-1        

NOTE PURCHASE AGREEMENT

NOTICE ADDRESSES FOR LENDER PARTIES AND AGENTS

CONDUIT INVESTORS:

Mountcliff Funding, LLC

Attention: Young Park: Corporate Trust and Agency Services—Commercial Paper

60 Wall Street—MS NYC 60-2606

New York, New York 10005

Phone: (212) 250-2397

Fax: (212) 553-2464

Email: mountcliff.group@db.com

with a copy to:

Attention: Vidrik Frankfather

20 Gates Management LLC

30 Irving Place, 2nd Floor

New York, New York 10003

Phone: (212) 295-4146

Fax: (212) 295-3785

Email: vfrankfather@20gates.com

Email: mountcliff@20gates.com

 

Sch II - 1



--------------------------------------------------------------------------------

COMMITTED NOTE PURCHASERS:

Barclays Bank PLC

Barclays Bank PLC

70 Hudson Street, 7th Floor

Jersey City, New Jersey 07302

Attention: Nicholas Cristofano

Telephone: 201-499-3735

Facsimile: 212-299-0337

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Charles Siew

Telephone: 212-412-6736

Facsimile: 212-520-0686

Midland National Life Insurance Company

c/o Guggenheim Partners Investment Management, LLC

135 East 57th Street

New York, NY 10022

Attention: Erin King

Email: Erin.king@guggenheimpartners.com

Phone: 310-576-1229

Fax: 310-576-1227

North American Company for Life and Health Insurance

c/o Guggenheim Partners Investment Management, LLC

135 East 57th Street

New York, NY 10022

Attention: Erin King

Email: Erin.king@guggenheimpartners.com

Phone: 310-576-1229

Fax: 310-576-1227

Credit Suisse AG, Cayman Islands Branch

c/o Credit Suisse AG, New York Branch

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Robbin Conner

Email: Robbin.connner@credit-suisse.com

Phone: (212) 325-6688

Fax: (212) 322-2609

 

Sch II - 2



--------------------------------------------------------------------------------

With a copy to:

Attention: Jason Muncy

Email: Jason.muncy@credit-suisse.com

Phone: (212) 538-6689

Fax: (212) 322-1016

With a copy to:

Attention: Fred Mastromarino

Email: Fred.mastromarino@credit-suisse.com

Email: abcp.monitoring@credit-suisse.com

Phone: (212) 325-1735

Fax: (917) 326-4430

 

Goldman Sachs Bank USA

200 West Street

New York, New York 10282

 

Sch II - 3



--------------------------------------------------------------------------------

FUNDING AGENTS:

Barclays Bank PLC

Barclays Bank PLC

70 Hudson Street, 7th Floor

Jersey City, New Jersey 07302

Attention: Nicholas Cristofano

Telephone: 201-499-3735

Facsimile: 212-299-0337

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Charles Siew

Telephone: 212-412-6736

Facsimile: 212-520-0686

Midland National Life Insurance Company

c/o Guggenheim Partners Investment Management, LLC

135 East 57th Street

New York, NY 10022

Attention: Erin King

Email: Erin.king@guggenheimpartners.com

Phone: 310-576-1229

Fax: 310-576-1227

North American Company for Life and Health Insurance

c/o Guggenheim Partners Investment Management, LLC

135 East 57th Street

New York, NY 10022

Attention: Erin King

Email: Erin.king@guggenheimpartners.com

Phone: 310-576-1229

Fax: 310-576-1227

Credit Suisse AG, New York Branch

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Robbin Conner

 

 

Sch II - 4



--------------------------------------------------------------------------------

Email: Robbin.connner@credit-suisse.com

Phone: (212) 325-6688

Fax: (212) 322-2609

With a copy to:

Attention: Jason Muncy

Email: Jason.muncy@credit-suisse.com

Phone: (212) 538-6689

Fax: (212) 322-1016

With a copy to:

Attention: Fred Mastromarino

Email: Fred.mastromarino@credit-suisse.com

Email: abcp.monitoring@credit-suisse.com

Phone: (212) 325-1735

Fax: (917) 326-4430

Goldman Sachs Bank USA

200 West Street

New York, New York 10282

 

Sch II - 5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Barclays Bank PLC

Barclays Bank PLC

70 Hudson Street, 7th Floor

Jersey City, New Jersey 07302

Attention: Nicholas Cristofano

Telephone: 201-499-3735

Facsimile: 212-299-0337

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Charles Siew

Telephone: 212-412-6736

Facsimile: 212-520-0686

SWINGLINE LENDER:

Barclays Bank PLC

Barclays Bank PLC 70

Hudson Street, 7th Floor

Jersey City, New Jersey 07302

Attention: Nicholas Cristofano

Telephone: 201-499-3735

Facsimile: 212-299-0337

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Charles Siew

Telephone: 212-412-6736

Facsimile: 212-520-0686

 

Sch II - 6



--------------------------------------------------------------------------------

L/C PROVIDER:

Barclays Bank PLC

Barclays Bank PLC

70 Hudson Street, 7th Floor

Jersey City, New Jersey 07302

Attention: Nicholas Cristofano

Telephone: 201-499-3735

Facsimile: 212-299-0337

and

Barclays Bank PLC

200 Park Avenue

New York, New York 10166

Attention: Dawn Townsend

Telephone: 201-499-2081

Facsimile: 212-412-5011

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Charles Siew

Telephone: 212-412-6736

Facsimile: 212-520-0686

 

Sch II - 7



--------------------------------------------------------------------------------

SCHEDULE V TO CLASS A-1        

NOTE PURCHASE AGREEMENT

ADDITIONAL CLOSING CONDITIONS

The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(d):

(a) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Related Documents, and all other
legal matters relating to the Related Documents and the transactions
contemplated thereby, shall be satisfactory to the Lender Parties, and the
Co-Issuers and Iconix shall have furnished to the Lender Parties all documents
and information that the Lender Parties or their counsel may request to enable
them to pass upon such matters.

(b) The Lender Parties shall have received evidence satisfactory to the Lender
Parties and their counsel, that on or before the Series 2012-1 Closing Date, all
existing Liens (other than Permitted Liens) on the Collateral shall have been
released and UCC-1 financing statements and all assignments and other
instruments required to be filed on or prior to the Series 2012-1 Closing Date
pursuant to the Related Documents have been or are being filed.

(c) The Lender Parties shall have received an opinion of SNR Denton US LLP,
counsel to the Trustee, dated the Series 2012-1 Closing Date and addressed to
the Lender Parties, in form and substance satisfactory to the Lender Parties and
their counsel.

(d) The Lender Parties shall have received an opinion of in-house counsel to the
Back-Up Manager, dated the Series 2012-1 Closing Date and addressed to the
Lender Parties, in form and substance satisfactory to the Lender Parties and
their counsel.

(e) The Lender Parties shall have received an opinion of Andrascik & Tita LLC,
counsel to the Servicer, dated the Series 2012-1 Closing Date and addressed to
the Lender Parties, in form and substance reasonably satisfactory to the Lender
Parties and their counsel.

(f) The Lender Parties shall have received a certificate of the Chief Financial
Officer of each of the Co-Issuers, or other officers reasonably satisfactory to
the Lender Parties, dated the Series 2012-1 Closing Date, to the effect that, to
the best of each such officer’s knowledge (i) the representations and warranties
of such Co-Issuer in this Agreement and in any Related Document to which such
Co-Issuer is a party are true and correct (A) if qualified as to materiality or
Material Adverse Effect, in all respects and (B) if not so qualified, in all
material respects, in each case, on and as of the Series 2012-1 Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and (ii) that such Co-Issuer has complied with
all agreements in all material respects and satisfied all conditions on such
Co-Issuer’s part to be performed or satisfied hereunder or under the Related
Documents at or prior to the Series 2012-1 Closing Date.

 

Sch II - 1



--------------------------------------------------------------------------------

(g) The Lender Parties shall have received a certificate of the Chief Financial
Officer of Iconix, or another officer reasonably satisfactory to the Lender
Parties, dated the Series 2012-1 Closing Date, to the effect that to the best of
each such officer’s knowledge (i) the representations and warranties of Iconix
in this Agreement are true and correct on and as of the date hereof and the
Series 2012-1 Closing Date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date) and the representations and
warranties of Iconix, individually and as the Manager, in any other Related
Documents to which Iconix is a party are true and correct (A) if qualified as to
materiality or Material Adverse Effect, in all respects and (B) if not so
qualified, in all material respects, in each case, on and as of the date hereof
and the Series 2012-1 Closing Date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); and (ii) Iconix,
individually and as the Manager, has complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder or under the Related Documents at or prior to the Series 2012-1
Closing Date.

(h) There shall exist at and as of the Series 2012-1 Closing Date no condition
that would constitute a default (or an event that with notice or the lapse of
time, or both, would constitute a default) under the Indenture or a material
breach under any of the Related Documents as in effect at the Series 2012-1
Closing Date (or an event that with notice or lapse of time, or both, would
constitute such a default or material breach).

(i) Iconix and each Co-Issuer shall have furnished to the Lender Parties a
certificate, dated as of the Series 2012-1 Closing Date, of the Chief Financial
Officer (or, if such entity has no Chief Financial Officer, of another
Authorized Officer) of each such entity as to the Solvency of such entity
following the consummation of the transactions contemplated by this Agreement.

(j) None of the transactions contemplated by this Agreement shall be subject to
an injunction (temporary or permanent) and no restraining order or other
injunctive order shall have been issued; and there shall not have been any legal
action, order, decree or other administrative proceeding instituted or
threatened against the Co-Issuers, Iconix or the Lender Parties that would
reasonably be expected to adversely impact the issuance of the Series 2012-1
Notes or the Lender Parties’ activities in connection therewith or any other
transactions contemplated by the Related Documents.

(k) The representations and warranties of each of the Co-Issuers, Iconix,
individually and as the Manager, contained in the Related Documents to which
each of the Co-Issuers and Iconix is a party will be true and correct (i) if
qualified as to materiality, in all respects, and (ii) if not so qualified, in
all material respects, as of the Series 2012-1 Closing Date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct (x) if qualified as to materiality, in all
respects, and (y) if not so qualified, in all material respects, as of such
earlier date).

 

Sch II - 2



--------------------------------------------------------------------------------

(l) The Co-Issuers shall have delivered $600,000,000 of the Series 2012-1 Class
A-2 Notes to the Initial Purchasers on the Series 2012-1 Closing Date.

(m) On or prior to the Series 2012-1 Closing Date, Iconix and the Co-Issuers
shall have furnished to the Lender Parties such further certificates and
documents as the Lender Parties may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance satisfactory to counsel for the
Administrative Agent.

 

Sch II - 3



--------------------------------------------------------------------------------

EXHIBIT A TO CLASS A-1             

NOTE PURCHASE AGREEMENT

ADVANCE REQUEST

ICONIX FINANCING

SERIES 2012-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

BARCLAYS BANK PLC, as Administrative Agent

70 Hudson Street, 7th Floor

Jersey City, New Jersey 07302

Attention: Nicholas Cristofano

Telephone: 201-499-3735

Facsimile: 212-299-0337

and

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Charles Siew

Telephone: 212-412-6736

Facsimile: 212-520-0686

Ladies and Gentlemen:

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2012-1 Class A-1 Note Purchase Agreement, dated as of
November 29, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2012-1 Class A-1 Note Purchase
Agreement”) among Icon Brand Holdings LLC, the other Co-Issuers named therein,
Iconix Brand Group, Inc., as Manager, the Conduit Investors, Committed Note
Purchasers and Funding Agents named therein, the L/C Provider and Swingline
Lender named therein, and Barclays Bank PLC, as Administrative Agent (in such
capacity, the “Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2012-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $            on             , 20            .

[IF CO-ISSUERS ARE ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE MADE
IN ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE AGREEMENT, ADD
THE FOLLOWING SENTENCE: The undersigned hereby elects that the Advances that are
not funded at the CP Rate by an Eligible Conduit Investor shall be Eurodollar
Advances and the related Eurodollar Interest Period shall commence on the date
of such Eurodollar Advances and end on but exclude the next Quarterly Payment
Date.]

 

A-1



--------------------------------------------------------------------------------

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2012-1 Class A-1 Note Purchase Agreement have been satisfied and
all statements set forth in Section 6.01 of the Series 2012-1 Class A-1 Note
Purchase Agreement are true and correct.

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

Please wire transfer the proceeds of the Advances, first, $[            ] to the
Swingline Lender and $[            ] to the L/C Provider for application to
repayment of outstanding Swingline Loans and Unreimbursed L/C Drawings, as
applicable, and, second, to Brand Holdings II (on behalf of the Co-Issuers
pursuant to the following instructions:

[insert payment instruction for payment to Brand Holdings II]

 

A-2



--------------------------------------------------------------------------------

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this             day of             , 20            .

 

ICONIX BRAND GROUP, INC., as

Manager on behalf of the Co-Issuers

By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A-1 TO CLASS A-1          

NOTE PURCHASE AGREEMENT

SWINGLINE LOAN REQUEST

ICONIX FINANCING

SERIES 2012-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

BARCLAYS BANK PLC, as Swingline Lender

70 Hudson Street, 7th Floor

Jersey City, New Jersey 07302

Attention: Nicholas Cristofano

Telephone: 201-499-3735

Facsimile: 212-299-0337

and

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Charles Siew

Telephone: 212-412-6736

Facsimile: 212-520-0686

Ladies and Gentlemen:

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2012-1 Class A-1 Note Purchase Agreement, dated as of
November 29, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Series 2012-1 Class A-1 Note Purchase
Agreement”) among Icon Brand Holdings LLC, the other Co-Issuers named therein,
Iconix Brand Group, Inc., as Manager, the Conduit Investors, Committed Note
Purchasers and Funding Agents named therein, the L/C Provider named therein,
Barclays Bank PLC, as Swingline Lender (in such capacity, the “Swingline
Lender”) and Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”).

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2012-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $            on             , 20            .

 

A-1 - 1



--------------------------------------------------------------------------------

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2012-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the Series
2012-1 Class A-1 Note Purchase Agreement are true and correct.

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will immediately so notify you. Except
to the extent, if any, that prior to the time of the Swingline Loans requested
hereby you shall receive written notice to the contrary from the undersigned,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such Swingline Loans as if then made.

Please wire transfer the proceeds of the Swingline Loans to Brand Holdings II
(on behalf of the Co-Issuers) pursuant to the following instructions:

[insert payment instructions for payment to Brand Holdings II]

 

A-1 - 2



--------------------------------------------------------------------------------

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this             day of             ,
20            .

 

ICONIX BRAND GROUP, INC., as Manager on behalf of the Co-Issuers By:  

 

  Name:   Title:

 

A-1 - 3



--------------------------------------------------------------------------------

EXHIBIT A-2 TO CLASS A-1          

NOTE PURCHASE AGREEMENT

FORM OF L/C APPLICATION

ICONIX FINANCING

SERIES 2012-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1

TO:

BARCLAYS BANK PLC, as L/C Provider

Barclays Bank PLC

70 Hudson Street, 7th Floor

Jersey City, New Jersey 07302

Attention: Nicholas Cristofano

Telephone: 201-499-3735

Facsimile: 212-299-0337

and

Barclays Bank PLC

200 Park Avenue

New York, New York 10166

Attention: Dawn Townsend

Telephone: 201-499-2081

Facsimile: 212-412-5011

and

Barclays Bank PLC

745 Seventh Avenue, 5th Floor

New York, New York 10019

Attention: Charles Siew

Telephone: 212-412-6736

Facsimile: 212-520-0686

Ladies and Gentlemen:

This Application is delivered to you pursuant to Section 2.07 of that certain
Series 2012-1 Class A-1 Note Purchase Agreement, dated as of November 29, 2012
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Series 2012-1 Class A-1 Note Purchase Agreement”) among Icon Brand
Holdings LLC, the other Co-Issuers named therein, Iconix Brand Group, Inc., as
Manager, the Conduit Investors, Committed Note Purchasers and Funding Agents
named therein, Barclays Bank PLC, as L/C Provider (in such capacity, the “L/C
Provider”), the Swingline Lender named therein and Barclays Bank PLC, as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

A-2 - 1



--------------------------------------------------------------------------------

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2012-1 Class A-1 Note Purchase Agreement.

The undersigned hereby requests the issuance of a Letter of Credit in the amount
of $            to be issued for the benefit of             as beneficiary at
the address below, with a copy to Brand Holdings II, thereof on             ,
20            .

[INSERT BENEFICIARY DETAILS]

The undersigned hereby acknowledges that the delivery of this Application and
the issuance of the Letter of Credit hereunder hereby constitutes a
representation and warranty by the undersigned that, on the date of the issuance
of such Letter of Credit, all conditions set forth in Section 7.03 of the Series
2012-1 Class A-1 Note Purchase Agreement have been satisfied and all statements
set forth in Section 6.01 of the Series 2012-1 Class A-1 Note Purchase Agreement
are true and correct.

The undersigned agrees that if prior to the time of issuance of the Letter of
Credit requested hereby any matter certified to herein by it will not be true
and correct at such time as if then made, it will immediately so notify you.
Except to the extent, if any, that prior to the time of the issuance of the
Letter of Credit requested hereby you shall receive written notice to the
contrary from the undersigned, each matter certified to herein shall be deemed
once again to be certified as true and correct at the date of the issuance of
such Letter of Credit as if then made.

 

A-1 - 2



--------------------------------------------------------------------------------

The undersigned has caused this Application to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this             day of             , 20            .

 

ICONIX BRAND GROUP, INC., as

Manager on behalf of the Co-Issuers

By:  

 

Name:   Title:  

 

A-1 - 3



--------------------------------------------------------------------------------

EXHIBIT B TO CLASS A-1           

NOTE PURCHASE AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [ ], among [ ] (the
“Transferor”), each purchaser listed as an Acquiring Committed Note Purchaser on
the signature pages hereof (each, an “Acquiring Committed Note Purchaser”), the
Funding Agent with respect to such Acquiring Committed Note Purchaser listed on
the signature pages hereof (each, a “Funding Agent”), and the Co-Issuers[,
Swingline Lender and L/C Provider]1 listed on the signature pages hereof.

W I T N E S S E T H:

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of the Series 2012-1 Class A-1 Note
Purchase Agreement, dated as of November 29, 2012 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2012-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined), among the Co-Issuers, the Conduit Investors,
Committed Note Purchasers and Funding Agents named therein, the L/C Provider and
Swingline Lender named therein, Iconix Brand Group, Inc., as Manager, and
Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”);

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2012-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2012-1 Class A-1 Note Purchase Agreement, the Series 2012-1
Class A-1 Advance Notes and each other Related Document to which it is a party
with respect to the percentage of its Commitment Amount specified on Schedule I
attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2012-1 Class A-1 Note Purchase Agreement, the
Co-Issuers (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring Committed Note Purchaser shall be a Committed Note
Purchaser party to the Series 2012-1 Class A-1 Note Purchase Agreement for all
purposes thereof.

 

 

1 

No consent of the Swingline Lender and the L/C Provider shall be required so
long as the Acquiring Committed Note Purchaser is rated at least “A-1” from
Standard & Poor’s and “P1” from Moody’s.

 

B-1



--------------------------------------------------------------------------------

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2012-1 Class A-1 Note Purchase Agreement and
(ii) the Transferor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount. The Transferor hereby irrevocably sells,
assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of (x) the
Transferor’s Commitment under the Series 2012-1 Class A-1 Note Purchase
Agreement and (y) the Transferor’s Committed Note Purchaser Percentage of the
related Investor Group Principal Amount.

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2012-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [ ] received by such Acquiring Committed Note
Purchaser pursuant to the Series 2012-1 Supplement from and after the Transfer
Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2012-1
Supplement or the Series 2012-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2012-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2012-1 Supplement, the
Series 2012-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2012-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the

 

B-2



--------------------------------------------------------------------------------

financial condition of the Co-Issuers or the performance or observance by the
Co-Issuers of any of the Co-Issuers’ obligations under the Indenture, the Series
2012-1 Class A-1 Note Purchase Agreement, the Related Documents or any other
instrument or document furnished pursuant hereto; (iii) each Acquiring Committed
Note Purchaser confirms that it has received a copy of the Indenture, the Series
2012-1 Class A-1 Note Purchase Agreement and such other Related Documents and
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement; (iv) each Acquiring Committed Note Purchaser will, independently and
without reliance upon the Administrative Agent, the Transferor, the Funding
Agent or any other Investor Group and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Series 2012-1 Class A-1 Note Purchase
Agreement; (v) each Acquiring Committed Note Purchaser appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Series 2012-1 Class A-1 Note Purchase Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, all in accordance with
Article V of the Series 2012-1 Class A-1 Note Purchase Agreement; (vi) each
Acquiring Committed Note Purchaser appoints and authorizes its related Funding
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2012-1 Class A-1 Note Purchase Agreement as are delegated to
such Funding Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2012-1 Class A-1 Note Purchase Agreement; (vii) each Acquiring Committed Note
Purchaser agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Series 2012-1 Class A-1 Note Purchase
Agreement are required to be performed by it as an Acquiring Committed Note
Purchaser; and (viii) each Acquiring Committed Note Purchaser hereby represents
and warrants to the Co-Issuers and the Manager that: (A) it has had an
opportunity to discuss the Co-Issuers’ and the Manager’s business, management
and financial affairs, and the terms and conditions of the proposed purchase,
with the Co-Issuers and the Manager and their respective representatives; (B) it
is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2012-1 Class A-1 Notes; (C) it is purchasing
the Series 2012-1 Class A-1 Notes for its own account, or for the account of one
or more “accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act that meet the criteria described in
clause (viii)(B) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Securities Act with respect to the Series 2012-1 Class A-1
Notes; (D) it understands that (I) the Series 2012-1 Class A-1 Notes have not
been and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (II) the
Co-Issuers are not required to

 

B-3



--------------------------------------------------------------------------------

register the Series 2012-1 Class A-1 Notes, (III) any permitted transferee
hereunder must be an “accredited investor” within the meaning of Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act and otherwise meet the
criteria described under clause (B) above and (IV) any transfer must comply with
the provisions of Section 2.8 of the Base Indenture, Section 4.3 of the Series
2012-1 Supplement and Section 9.03 or 9.17, as applicable, of the Series 2012-1
Class A-1 Note Purchase Agreement; (E) it will comply with the requirements of
clause (viii)(D) above in connection with any transfer by it of the Series
2012-1 Class A-1 Notes; (F) it understands that the Series 2012-1 Class A-1
Notes will bear the legend set out in the form of Series 2012-1 Class A-1 Notes
attached to the Series 2012-1 Supplement and be subject to the restrictions on
transfer described in such legend; (G) it will obtain for the benefit of the
Co-Issuers from any purchaser of the Series 2012-1 Class A-1 Notes substantially
the same representations and warranties contained in the foregoing paragraphs;
and (H) it has executed a Purchaser’s Letter substantially in the form of
Exhibit D to the Series 2012-1 Class A-1 Note Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2012-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2012-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE
THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT.

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

[     ], as Transferor

By:

 

 

 

Title:

By:

 

 

 

Title:

[     ], as Acquiring Committed Note Purchaser

By:

 

 

 

Title:

[     ], as Funding Agent

By:

 

 

 

Title:

 

B-5



--------------------------------------------------------------------------------

CONSENTED AND ACKNOWLEDGED BY THE CO-ISSUERS: ICON BRAND HOLDINGS LLC, as
Co-Issuer By:       Name:   Title: ICON DE INTERMEDIATE HOLDINGS LLC, as
    Co-Issuer By:       Name:   Title: ICON DE HOLDINGS LLC, as Co-Issuer By:  
    Name:   Title: ICON NY HOLDINGS LLC, as Co-Issuer By:       Name:   Title:

 

B-6



--------------------------------------------------------------------------------

[CONSENTED BY: BARCLAYS BANK PLC, as Swingline Lender By:       Name:   Title:
BARCLAYS BANK PLC, as L/C Provider By:       Name:   Title:]

 

B-7



--------------------------------------------------------------------------------

   SCHEDULE I TO ASSIGNMENT


AND ASSUMPTION AGREEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

[                    ], as

Transferor

Prior Commitment Amount: $[         ]

Revised Commitment Amount: $[         ]

Prior Maximum Investor Group Principal Amount: $[         ]

Revised Maximum Investor Group Principal Amount: $[         ]

Related Conduit Investor

(if applicable)                     [        ]

[                     ], as

Acquiring Committed Note Purchaser

Address:

Attention:

Telephone:

Facsimile:

Purchased Percentage of Transferor’s Commitment: [            ]%

Prior Commitment Amount: $[         ]

Revised Commitment Amount: $[         ]

Prior Maximum Investor Group Principal Amount: $[         ]

 

B-8



--------------------------------------------------------------------------------

Revised Maximum Investor Group Principal Amount: $[        ]

Related Conduit Investor

(if applicable)                     [         ]

[                     ], as

related Funding Agent

Address:

Attention:

Telephone:

Facsimile:

 

B-9



--------------------------------------------------------------------------------

   EXHIBIT C TO CLASS A-1


NOTE PURCHASE AGREEMENT

INVESTOR GROUP SUPPLEMENT, dated as of [            ], among (i) [            ]
(the “Transferor Investor Group”), (ii) [            ] (the “Acquiring Investor
Group”) and (iii) the Funding Agent with respect to the Acquiring Investor Group
listed on the signature pages hereof (each, a “Funding Agent”).

W I T N E S S E T H:

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of the Series 2012-1 Class A-1 Note Purchase
Agreement, dated as of November 29, 2012 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2012-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined), among the Co-Issuers, the Conduit Investors,
Committed Note Purchasers and Funding Agents named therein, the L/C Provider and
Swingline Lender named therein, Iconix Brand Group, Inc., as Manager, and
Barclays Bank PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”);

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2012-1 Class A-1 Note Purchase Agreement; and

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2012-1 Class A-1 Note Purchase Agreement, the
Series 2012-1 Class A-1 Advance Notes and each other Related Document to which
it is a party with respect to the percentage of its Commitment Amount specified
on Schedule I attached hereto;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2012-1 Class A-1 Note Purchase
Agreement, the Co-Issuers (the date of such execution and delivery, the
“Transfer Issuance Date”), the Conduit Investor and the Committed Note
Purchaser[s] with respect to the Acquiring Investor Group shall be parties to
the Series 2012-1 Class A-1 Note Purchase Agreement for all purposes thereof.

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2012-1 Class A-1 Note Purchase Agreement and (ii) the aggregate related
Committed Note

 

C-1



--------------------------------------------------------------------------------

Purchaser Percentage[s] of the related Investor Group Principal Amount. The
Transferor Investor Group hereby irrevocably sells, assigns and transfers to the
Acquiring Investor Group, without recourse, representation or warranty, and the
Acquiring Investor Group hereby irrevocably purchases, takes and assumes from
the Transferor Investor Group, such Acquiring Investor Group’s Purchased
Percentage of (x) the aggregate Commitment[s] of the Committed Note Purchaser[s]
included in the Transferor Investor Group under the Series 2012-1 Class A-1 Note
Purchase Agreement and (y) the aggregate related Committed Note Purchaser
Percentage[s] of the related Investor Group Principal Amount.

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2012-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or
[                                         ] received by such Acquiring Investor
Group pursuant to the Series 2012-1 Supplement from and after the Transfer
Issuance Date].

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2012-1 Supplement or the Series 2012-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the Series
2012-1 Class A-1 Note Purchase Agreement.

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2012-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse

 

C-2



--------------------------------------------------------------------------------

claim, the Transferor Investor Group makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2012-1 Supplement, the
Series 2012-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2012-1 Class A-1 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Co-Issuers or the performance or observance by the
Co-Issuers of any of the Co-Issuers’ obligations under the Indenture, the Series
2012-1 Class A-1 Note Purchase Agreement, the Related Documents or any other
instrument or document furnished pursuant hereto; (iii) the Acquiring Investor
Group confirms that it has received a copy of the Indenture, the Series 2012-1
Class A-1 Note Purchase Agreement and such other Related Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Investor Group Supplement; (iv) the
Acquiring Investor Group will, independently and without reliance upon the
Administrative Agent, the Transferor Investor Group, the Funding Agents or any
other Person and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Series 2012-1 Class A-1 Note Purchase Agreement;
(v) the Acquiring Investor Group appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2012-1 Class A-1 Note Purchase Agreement as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the Series
2012-1 Class A-1 Note Purchase Agreement; (vi) each member of the Acquiring
Investor Group appoints and authorizes its related Funding Agent, listed on
Schedule I hereto, to take such action as agent on its behalf and to exercise
such powers under the Series 2012-1 Class A-1 Note Purchase Agreement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article V of the
Series 2012-1 Class A-1 Note Purchase Agreement; (vii) each member of the
Acquiring Investor Group agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Series 2012-1 Class A-1
Note Purchase Agreement are required to be performed by it as a member of the
Acquiring Investor Group; and (viii) each member of the Acquiring Investor Group
hereby represents and warrants to the Co-Issuers and the Manager that: (A) it
has had an opportunity to discuss the Co-Issuers’ and the Manager’s business,
management and financial affairs, and the terms and conditions of the proposed
purchase, with the Co-Issuers and the Manager and their respective
representatives; (B) it is an “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2012-1 Class A-1
Notes; (C) it is purchasing the Series 2012-1 Class A-1 Notes for its own
account, or for the account of one or more “accredited investors” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act that meet the criteria described in clause (viii)(B) above and for which it
is acting with

 

C-3



--------------------------------------------------------------------------------

complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Securities Act with respect to the
Series 2012-1 Class A-1 Notes; (D) it understands that (I) the Series 2012-1
Class A-1 Notes have not been and will not be registered or qualified under the
Securities Act or any applicable state securities laws or the securities laws of
any other jurisdiction and are being offered only in a transaction not involving
any public offering within the meaning of the Securities Act and may not be
resold or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Co-Issuers, (II) the
Co-Issuers are not required to register the Series 2012-1 Class A-1 Notes,
(III) any permitted transferee hereunder must be it is an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act and otherwise meet the criteria described under clause (B) above
and (IV) any transfer must comply with the provisions of Section 2.8 of the Base
Indenture, Section 4.3 of the Series 2012-1 Supplement and Section 9.03 or 9.17,
as applicable, of the Series 2012-1 Class A-1 Note Purchase Agreement; (E) it
will comply with the requirements of clause (viii)(D) above in connection with
any transfer by it of the Series 2012-1 Class A-1 Notes; (F) it understands that
the Series 2012-1 Class A-1 Notes will bear the legend set out in the form of
Series 2012-1 Class A-1 Notes attached to the Series 2012-1 Supplement and be
subject to the restrictions on transfer described in such legend; (G) it will
obtain for the benefit of the Co-Issuers from any purchaser of the Series 2012-1
Class A-1 Notes substantially the same representations and warranties contained
in the foregoing paragraphs; and (H) it has executed a Purchaser’s Letter
substantially in the form of Exhibit D to the Series 2012-1 Class A-1 Note
Purchase Agreement.

Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York, and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such law.

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2012-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2012-1 CLASS A-1 NOTE

 

C-4



--------------------------------------------------------------------------------

PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR
THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND
SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS INVESTOR GROUP
SUPPLEMENT.

 

C-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[            ], as Transferor Investor Group

By:

   

Title: 

 

[            ], as Acquiring Investor Group

By:

   

Title:

 

[            ], as Funding Agent

By:

   

Title:

 

 

C-6



--------------------------------------------------------------------------------

   SCHEDULE I TO


INVESTOR GROUP SUPPLEMENT

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT AMOUNTS

[                    ], as

Transferor Investor Group

 

Prior Commitment Amount: $[            ] Revised Commitment Amount:
$[            ] Prior Maximum Investor Group Principal Amount: $[            ]
Revised Maximum Investor Group Principal Amount: $[            ]
[                    ], as
Acquiring Investor Group

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

Purchased Percentage of Transferor Investor Group’s Commitment: [            ]%
Prior Commitment Amount: $[            ] Revised Commitment Amount:
$[            ] Prior Maximum Investor Group Principal Amount: $[            ]

 

C-7



--------------------------------------------------------------------------------

Revised Maximum Investor Group Principal Amount: $[            ] [
                    ], as
related Funding Agent

 

Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

C-8



--------------------------------------------------------------------------------

EXHIBIT D TO CLASS A-1

NOTE PURCHASE AGREEMENT

[FORM OF PURCHASER’S LETTER]

 

[INVESTOR]

[INVESTOR ADDRESS]

Attention: [INVESTOR CONTACT]

   [Date]

Ladies and Gentlemen:

Reference is hereby made to the Class A-1 Note Purchase Agreement dated
November 29, 2012 (the “NPA”) relating to the offer and sale (the “Offering”) of
up to $100,000,000 of Series 2012-1 Variable Funding Senior Notes, Class A-1
(the “Securities”) of Icon Brand Holdings LLC, Icon DE Intermediate Holdings
LLC, Icon DE Holdings LLC and Icon NY Holdings LLC (collectively, the
“Co-Issuers”). The Offering will not be required to be registered with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Act”) under an exemption from registration granted in Section 4(2)
of the Act and Regulation D promulgated under the Act. Barclays Bank PLC is
acting as administrative agent (the “Administrative Agent”) in connection with
the Offering. Unless otherwise defined herein, capitalized terms have the
definitions ascribed to them in the NPA. Please confirm with us your
acknowledgement and agreement with the following:

(a) You are an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act (an “Accredited Investor”)
and have sufficient knowledge and experience in financial and business matters
to be capable of evaluating the merits and risks of investing in, and are able
and prepared to bear the economic risk of investing in, the Securities.

(b) Neither the Administrative Agent nor its Affiliates (i) has provided you
with any information with respect to the Co-Issuers, the Securities or the
Offering other than the information contained in the NPA, which was prepared by
the Co-Issuers, or (ii) makes any representation as to the credit quality of the
Co-Issuers or the merits of an investment in the Securities. The Administrative
Agent has not provided you with any legal, business, tax or other advice in
connection with the Offering or your possible purchase of the Securities.

(c) You acknowledge that you have completed your own diligence investigation of
the Co-Issuers and the Securities and have had sufficient access to the
agreements, documents, records, officers and directors of the Co-Issuers to make
your investment decision related to the Securities. You further acknowledge that
you have had an opportunity to discuss the Co-Issuers’ and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase, with the Co-Issuers and the Manager and their respective
representatives.

 

D-1



--------------------------------------------------------------------------------

(d) The Administrative Agent may currently or in the future own securities
issued by, or have business relationships (including, among others, lending,
depository, risk management, advisory and banking relationships) with, the
Co-Issuers and their affiliates, and the Administrative Agent will manage such
security positions and business relationships as it determines to be in its best
interests, without regard to the interests of the holders of the Securities.

(e) You are purchasing the Securities for your own account, or for the account
of one or more Persons who are Accredited Investors who meet the criteria
described in paragraph (a) above and for whom you are acting with complete
investment discretion, for investment purposes only and not with a view to
distribution, subject, nevertheless, to the understanding that the disposition
of your property shall at all times be and remain within your control, and
neither you nor your Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Act, or the rules and regulations
promulgated thereunder with respect to the Securities. You confirm that, to the
extent you are purchasing the Securities for the account of one or more other
Persons, (i) you have been duly authorized to make the representations,
warranties, acknowledgements and agreements set forth herein on their behalf and
(ii) the provisions of this letter constitute legal, valid and binding
obligations of you and any other Person for whose account you are acting;

(f) You understand that (i) the Securities have not been and will not be
registered or qualified under the Act or any applicable state securities laws or
the securities laws of any other jurisdiction and are being offered only in a
transaction not involving any public offering within the meaning of the Act and
may not be resold or otherwise transferred unless so registered or qualified or
unless an exemption from registration or qualification is available and an
opinion of counsel shall have been delivered in advance to the Co-Issuers,
(ii) the Co-Issuers are not required to register the Securities, (iii) any
permitted transferee under the NPA must be an Accredited Investor and (iv) any
transfer must comply with the provisions of Section 2.8 of the Base Indenture,
Section 4.3 of the Series 2012-1 Supplement and Section 9.03 or 9.17 of the NPA,
as applicable;

(g) You will comply with the requirements of paragraph (f) above in connection
with any transfer by you of the Securities;

(h) You understand that the Securities will bear the legend set out in the form
of Securities attached to the Series 2012-1 Supplement and be subject to the
restrictions on transfer described in such legend;

(i) Either (i) you are not acquiring or holding the Securities for or on behalf
of, or with the assets of, any plan, account or other arrangement that is
subject to Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”), or provisions under any Similar Law (as defined in the
Series 2012-1 Supplemental Definitions List attached to the Series 2012-1
Supplement as Annex A) or (ii) your purchase and holding of the Securities will
not constitute a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of any applicable Similar Law; and

 

D-2



--------------------------------------------------------------------------------

(j) You will obtain for the benefit of the Co-Issuers from any purchaser of the
Securities substantially the same representations and warranties contained in
the foregoing paragraphs.

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York.

You understand that the Administrative Agent will rely upon this letter
agreement in acting as a Administrative Agent in connection with the Offering.
You agree to notify the Administrative Agent promptly in writing if any of your
representations, acknowledgements or agreements herein cease to be accurate and
complete. You irrevocably authorize the Administrative Agent to produce this
letter to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters set forth herein.

 

BARCLAYS BANK PLC By:        Name:   Title: Agreed and Acknowledged: [INVESTOR]
By:       Name:   Title:

 

D-3